Case 3:19-cV-OOO41 Document lO-l Filed in TXSD on 02/06/19 Page 1 of 80

UNITED S'I`ATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF TEXAS
GALVESTON DIVISION

MOVE TEXAS CIVIC FUND;
JOLT lNITIATIVE;

LEAGUE OF WOMEN VOTERS
OF TEXAS; and NlVlEN SALEH,

Plaintif`fs,

v. Case No. 3:19-cv-0004l
DAVID WHITLEY, Texas Secretary of
State, in his official capacity; KEITH
INGRAM, Texas Director of Elcctions,

in his official capacity; CHERYL
JOHNSON, Voter Registrar for Galveston
County, in her official capacity; PAMELA
OHLENDORF, Elections Administrator for
Caldwell County, in her official capacity;
KIRSTEN SPIES, Tax Asscssor and

Voter Registrar for Blanco County, in her
official capacity; TERRI HEFNER,
Elections Administrator for Fayette County,
in her official capacity; BETH
ROTHERMEL, County Clerk and Voter
Registrar for Washington County, in her
official capacity; JANE'I` TORRES,
District and County Clerk for Hansford
County, in her official capacity; Elections
Administrator for Harrison County in his

or her official capacity; and

KAREN NELSON, Elections Administrator
for Smith County, in her official capacity.

"-\--F'V\_/\_-Iv\_/\_/\-d\_¢`_l\_f`_¢\_/\_I\_¢\_¢\_i\_¢\_¢\_l\_¢\_/M_I\_#\_»'N_/V\-r`_lv\_/\_/\_f

Defendants;__

DECLARATION OF CHRI§TOPHER CLAY IN SUPPOR'I` OF
PLAINTIFFS’ MOTION FOR PRELIMINARY !NJ QNCTION

Case 3:19-cV-OOO41 Document lO-l Filed in TXSD on 02/06/19 Page 2 of 80

My name is Christopher Clay and I declare:

l. I am over the age of eighteen, and I am competent to make this declaration
l provide this declaration based upon my personal knowledge. I would testify to the facts
in this declaration under oath if called upon to do so.

2. I am a paralegal with the ACLU Foundation of Texas. l work with the
attomeys representing the Plaintif`fs in the instant casc.

3. Attached hereto as Exhibit l is a true and correct copy of a press release
issued by the Texas Secretary of State, David Whitley, entitled Secretary Whitley Issues
Advisory On Voter Registration List Maintenance Actlvity, which I downloaded from the
following web adhcss: https:lfwww.sos.state.tx.uslabout/newsreleases&0l9.*01251 9.shtml.

4. Attached hereto as Exhibit 2 is a true and correct copy of an advisory issued
by the Texas Sccretary of State, David Whitley, entitled Election Adviso)y No. 2019-02,
which l downloaded from the following web address:
https:i'lwww.sos.state.tx.uslelectionsllawsladvisoryZO19-02.shtml.

5. Attached hereto as Exhibit 3 is a true and correct copy of an article
published by the Dallas Morning News entitled Texas ’ top election oMcial: About 58, 000
non-citizens cast ballots in state elections since 1996, which I downloaded from the
following web address: https:l:'www.dallasnews.comlnews.-“texas-

politicszO19,“0lf25ftexas-top-election‘official-since- 1996-tens-thousands-non-citizens-

voted-state-elections.

Case 3:19-cV-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 3 of 80

6. Attached hereto as Exhibit 4 is a true and correct copy of a form as
prescribed by the Texas Secretary of State entitled Notice To Registered Voter For Proof
Of Citizenship, which l downloaded from the following web address:
https:iiwww.sos.state.tx.usielectionsifonns/bw l - l 2.pdf.

7. Attached hereto as Exhibit 5 is a true and correct copy of an annual report
published by the Department of Homeland Security, entitled U.S. Naturalizations: 2017,
which I downloaded from the following web address:
https:.-“iwww.dhs.gow`sites.idefault/filesipublicationstaturalizations_20 l 7.pdf.

8. Attached hereto as Exhibit 6 is a true and correct copy of an article as
published by the Tcxas Tribune, entitled "Someone did not do their due diligence " How
an attempt to review Texas' voter rolls turned into a debacle, which l downloaded from
the following web address: https:i.iwww.texastribune.org/ZOl9.-“02.i01items-citizenship-
voter-roll-review-how-it-tumed-boondogglei.

9. Attached hereto as Exhibit 7 is a true and correct copy of an article as
published by the Dallas News, entitled Tens of thousands removed from potential non-
citizen voters list after counties find flawed data, which I downloaded from the following
web address: https:iiwww.dallasnews.com/news/texas-politics.iZOl9»"01i30.itens-
thousands-removed-potential-non-citizen~voters-list-after-counties-find-flawed-data.

10. Attached as Exhibit 8 is a true and correct copy of an email entitled, Mass
E-ma¢'l (VR/EAfV-66l) Additional information pertaining to Advisory 2019-02,

obtained through public information request

Case 3:19-cV-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 4 of 80

ll. Attached hereto as Exhibit 9 is a true and correct copy of an article as
published by the Los Angeles Timcs, entitled No, there is no evidence that thousands of
noncitizens are illegally voting and swinging elections, which l downloaded from the
following web address: https:.-"iwww.latimcs.com/politicslla-na-pol-noncitizen-voters-
20161025-snap-story.html.

12. Attached hereto as Exhibit 10 is a true and correct copy of an article
published by the Houston Chronicle entitled, Republican lookforjraud, find little, which
I downloaded from the following web address:
https:t`twww.houstonchronicle.com/newst`politics/article/Republicans-look-for-fraud-find-
little-3890687.php

l3. Attached hereto as Exhibit ll is a true and correct copy of an article
published by the Houston Chronicle, entitled County oj]icials removing some names from
flagged voter lists, which l downloaded from the following web address:
https:i.“www.chron.com/neighborhood/galveston/news/articlelGalveston-County-sends-
out-letters-as-part-of» l 3570592.php.

l4. Attached hereto as Exhibit 12 is a true and correct copy of an article
published by the Denver Post entitled, Gessler asks 4,000 prove eligibility or get oj]`
Colorado voter rolls, which l downloaded from the following web address:
https :i.-'www.dcnverpost.coml20 l 2i08i l6igessler-asks-4000-prove- eligibility-or-get-off-
colorado-voter-rollsi.

15. Attached hereto as Exhibit 13 is a true and correct copy of correspondence

issued by various civil rights organizations entitled Letter to SOS Re Advisory (January

4

Case 3:19-cV-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 5 of 80

28, 2019), which l downloaded from the following web address:
https:iiwww.aclutx.org/sitesidefault/files/letter-to-sos-rc-advisory.pdf.

16. Attached hereto as Exhibit 14 is a true and correct copy of correspondence
issued by various civil rights organizations entitled Re: lndependent Duty And Liability
Of County Voter Registrars Notwithstanding Election Advisory No. 2019-02, Dated
January 25, 2019 (January 28, 20l9), which I downloaded from the following web
address: https:iiwww.aclutx.org/sitesidefault/filesiletter-to-counties-re-sos-advisory.pdf.

17. I declare under penalty of perjury that the foregoing is true and correct.

Executed this 6th day of February, 2019, in Houston, Texas.

 

Christopher Clay

Case 3:19-cV-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 6 of 80

Exhibit l

Case 3:19-cV-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 7 of 80
Secretary Whitley lssues Advisory On Voter Registration List Maintenance Activity Page l of 2

'l"i-;..\'As Sl£t:itle'.'r.anv o;- STArF.

DA\-"iD Wn'l'rl.l;\'

 

Election Out|ook: Te)ras Secretary cf Slate Remind_s_]_'_e;§n_s_ To Plan Tlgr `!'rip `_l'o '!'he_ Po_l_|__s_ | More about
ldentincation Reguirements for Votinq | Am | Reqislered to Vote? | E|ecllon Night Returns | Voter |nformalicn
| 1voting |s§ues_fo_r_lexas t_~la_ry_ey_E_v_acuees | 2018 Texas E|nction E_cur_ity__llgdafe

 

 

 

Nots - Navlgational mansz along with other non-content related elements have boon removed lot your convenience Tnanl\ you for visiting us online

Secretary Whit|ey |ssues Advisory On Voter Registration
List Maintenance Activity

"lntegrlty and efficiency of elections in Texas require accuracy of our state's voter
rolls"

l Liiré' '1' iq then rt .. §§

ng Taylgr

AUST|N - Texas Secretary of State David Whitley today issued an advisog to county voter
Lo;_gis_g§_[§ regarding voter registration list maintenance activities. which include identifying any
non-U.S. citizens registered to vote in the State of Texas. For the past yearl the Texas Secretary
of State's office has worked closely with the Texas Department of Public Safety (DPS) to evaluate
information regarding persons identified to not be citizens of the United States. This voter
registration list maintenance activity is being conducted in accordance with federal and state law

to ensure that only qualified voters - wl'lo must first and foremost be U.St citi;eg§ - are registered
to vote in Texas elections.

Through this evaluation, the Texas Secretary of Stata's office discovered that a total of
approximately 95,000 individuals identified by DPS as non-U.S. citizens have a matching voter
registration record in Texas, approximately 58,000 of whom have voted in one or more Texas
elections. Voting in an election in which the person knows he or she is not eligible to vote is a
second-degree felony in the State of Tegr“a_§. Upon receipt of this information, the Texas Secretary
of State‘s office immediately provided the data in its possession to the Texas Attomey General's
ofhce, as the Secretary of State has no statutory enforcement authority to investigate or
prosecute alleged illegal activity in connection with an election.

Secretary Whit|ey issued the following statement

"|ntegrity and emciency of elections in Texas require accuracy of our state's voter rolls, and my
office is committed to using all available tools under the law to maintain an accurate list of
registered voters. Our agency has provided extensive training opportunities to county voter
registrars so that they can properly perform list maintenance activities in accordance with federal
and state law, which affords every registered voter the chance to submit proof of eligibility. l would
like to thank the Department of Public Safety for providing us with this valuable information so that

we can continue to guarantee the right to vote for all eligible Texas voters, who should not have
their voices muted by those who abuse the system."

httns'.l'iwww soc state tx lls/ahmltt`newsreleasesi')fll Oifll 751 0 shrml ‘)t'l.i‘)nl Q

Case 3:19-cV-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 8 of 80
Secretary Whitley Issues Advisory On Voter Registration List Maintenance Activity Page 2 of 2

Going forward, the Texas Secretary of State's office will use information it obtains from DPS on a
monthly basis to cross-reference with Texas‘ statewide voter registration database and match
potential non-U.S. citizens who have registered to vote. Once a voter registration is identified as a
match, the Texas Secretary of State's office will notify the county in which the person is registered
so that the county voter registrar can take action.

The following combinations of matches between information in DPS~provided data and the
statewide voter registration database are used to identify possible non-U.S. citizens registered to
vote:

' Last Name, First Name, and Full Social Security Number;

- Last Name, First Namel and DPS-issued Driver License, Persona| identification Card, or
Eiection identification Certificate Number; or

' Last Name, First Name, Last Four Digits of Social Security Number. and Date of Birth

if a registered voter is identified as a non-U.S. citizenl he or she should receive a Notice of
i_i)__ramina_tigg {PDF[ from the county voter registrar indicating that his or her registration status is
being examined on the grounds that he or she is not a U.S. citizen. The registered voter will then
be required to provide proof of citizenship in order to stay registered. which may be done by
submitting to the voter registrar a copy of one of the following documents:

- A certified copy of the voter's birth certificate
' United States passport; or
' Certificate of naturalization (Citizenship certificate)

if the person responds indicating he or she is not a U.S. citizen, or fails to respond to the Notice
within 30 days. then the voter registration will be cancelled by the county voter registrar. County
voter registrars have been provided with numerous training opportunities to ensure that list
maintenance activities are conducted in accordance with state and federal law so as to not affect
eligible voters.

Texas voters who wish to check their registration status can visit the Texas Secretary of State's
"Am l Regist_e_r@?_" tool oniine or contact the voter registrar in their countv of registration

###

https:f.r'www.sos.state.tx.usfabour/newsrcleases/ZO19f0125 l9.shtml 2f3f2019

Case 3:19-cV-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 9 of 80

EXhibit 2

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 10 of 80
Use ofNon-U.S. Citizen Data obtained from the Department of Public Safety Page l of 4

`i`i-.)<As SECRF-_'i.r\itv :;-_-.-r- S'iA"ii‘.

l`) /w,i o W HITL 1:\'

 

Eiection Outlook: I§>ga_s_§ecrstrahr_y__o_fh$tate_l=tgr_ning§ Texans To Plan Their Tlip To The Pcli;i | Nlore about
identification Recuireinents icr voting 1 Am l Requtered to Vote? t Eiacii_LNinht Returns | Voter information
| Voting issues for Texas Harvey Eva_gg§e§ l 2018 l'exas E|ection Security Ugdaie

 

Note - Nevlgatlonai menus along with other non-cordont related elements have been removed for your convenience Thank you forle`.1ing us onl'.no.

E|ection Advisory No. 2019-02

To: Voter Registrarleiections Administrators

f
F"°m: Keith lngl’am. Direclor of E|ections kw -
` )

Date: January 25, 2019

RE: Use of Non-U.S. Citizen Data obtained from the Department
of Public Safety

Pursuant to Section 730.005. Transportation Code, personal information obtained by the
Department of Public Safety (DPS) in connection with a motor vehicle record shall be disclosed
and used for any matter of voter registration or the administration of elections by the secretary of
state. The secretary of state has been working with DPS to obtain and use information regarding
individuals who provided documentation to DPS showing that the person is not a citizen of the
United States during the process of obtaining or acquiring a Texas Driver License or Persona|
identification Card from DPS. The initial set of information provided by DPS is being compared to

the voter registration rolls. and we are providing information relating to matches out to counties
beginning tomorrow.

Background: Beginning in early Niarch 2018. our office began working with DPS to review and
refine the data able to be provided by DPS for use in this list maintenance prooess. The goal was
to produce actionable information voter registrars could use to assist in their list maintenance
responsibilities in keeping with general guidelines set out under Section 18.0681. E|ection Code,
our office sought to create the strongest matching criteria that produces the least possible impact
on eligible Texas voters while fulfilling the responsibility to manage the voter rolls. To that end.
our ofiice and DPS spent time evaluating the data and refining the query to limit the information
being provided to us for use in this list maintenance exercise to individuals who provided valid
documents indicating the person is not a citizen of the United States at the time the person
obtained a Driver License or Persona| identification Card. lt is important to note that we are not
using information self-reported by the person regarding their citizenship status; rather, we are
using documents provided by the person to show they are lawfully present in the United

States. As part of the processing for issuing a card, these documents would have been validated
by DPS against the Systematic Alien Veriiication for Entitlements (SAVE) Database, which is
administered by the U.S. Citizenship and immigration Services, a component of the Department
of Homeland Security. Once a person’s document is validated through SAVE and a card is

httns://www.sos.state.tx.us/eiectinnsllaws/advisnrv2(li 9-0') shtml ?t‘ii‘)tli 0

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 11 of 80
Use of Non-U.S. Citizen Data obtained from thc Department of Public Safety Page 2 of 4

issued, then the individual's information will be provided to our office in the next data h|e to be
supplied. Our office has obtained the preliminary data file for all current (unexpired) Driver
License and Persoria| identification cards that meet this criteria, and we will run that set of
information tomorrow evening. After that initial data set has been run, DPS will provide
information to our office on a monthly basis of individuals obtaining a Driver License of Persona|
identification card since the last data file has been provided. We will run those as they are
received by our oftice.

There is likely lo be a law enforcement interest in the data that we are providing to you. lf you
receive any requests from the public for the information, please contact your local prosecutor and
the attorney generall who have jurisdiction over such matters.

impact of Data being obtained: lt should be noted that the additional source of data being
obtained from DPS does not change or modify the voter registrar's rights or responsibilities under
Section 16.033, Eiection Code, The voter registrar has the right to use any lawful means to
investigate whether a registered voter is currently eligible for registration in the county. This
section does not authorize an investigation of eligibility that is based solely on residence. if the
registrar has reason to believe that a voter is no longer eligible for registration, the registrar shall
deliver written notice to the voter indicating that the voter's registration status is being investigated
by the registrar. The notice shall be delivered by forwardable mall to the mailing address on
the voter's registration application and to any new address of the voter known to the registrar. lf
the secretary of state has adopted or recommended a form for a written notioe, the registrar must
use that form. The obtaining of information from DPS and providing matching data to the voter
registrar merely expands the resources available to the registrar for use in list maintenance The
registrar. ultimateiy, is responsible for determining whether or not the information provides the
registrar with reason to believe the person is no longer eligible for registration lf the registrar
determines this standard has been met, the registrar should send a Ngtige _o_f_ Exami_r_i_ation for
§itizenshig tProof of Cit_izenship)_@§) Letter.

Matching lnformation: This DPS non-U.S. Citizen data is matched against the TEAM system.

and information will be provided to counties iflwhen a match is identified between the DPS data
and a registered voter in the county. Records are identified as Possib|e Non U.S. Cltizens when
one of the following combinations matches between a voter record and the DPS data:

- Last Name (inciuding Former Last Name on the Voter Record), First Name, and Full Social
Security Number (SSN) (9 digits);

- Last Name (inciuding Former Last Name on the Voter Record), First Namel and Texas
Department of Public Safety (DPS)-lssued Driver License, Persona| identification Card, or
Etection identification Certificate Number; or

- Last Name (inciuding Former Last Name on the Voter Record), First Name, Last Four Digits
of the SSN, and Date of Birth.

These are some of the strongest possible matching criteria used in TEAM and are the current
matching criteria used when determining whether or not to transfer a voter to an Offiine County
when the Off'iine County submits a new registration application. A match to a new voter
registration application submitted by an Offiine County to an existing voter using the above listed
criteria will result in the transfer of the voter record. The point of this is to emphasize that our goal
was to produce actionable information for voter registrars while producing the least possible
impact on eligible voters, meaning we believe the data we are providing can be acted on in nearly
all circumstances

hrtps:waw.sos.state.tx.us/electionsflaws/advisoryZO l 9-02.shtml 2f3.f2019

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 12 of 80
Use of Non-U.S. Citizen Data obtained from the Department of Public Safety Page 3 of 4

Al| records submitted through this process will need to be treated as WEAK matches, meaning
that the county may choose to investigate the voter, pursuant to Section 16.033, Election Code,
or take no action on the voter record if the voter registrar determines that there is no reason to
believe the voter is ineligible. The county may not cancel a voter based on the information
provided without first sending a Notice of Examinatign fPrcof cf Citizenship Letter) jPDF) and
following the process outlined in the letter. ln order to help counties make a determination
regarding whether or not to send a Notice of Examination or close the task without taking further

action, information provided by DPS will be provided to each county for further review and
comparison against the voter record.

Workflow for Possible Non-U.S. Citizen lnvestigatlon: Again, counties are not permitted,
under current Texas law, to immediately cancel the voter as a result of any non-U.S. Citizen
matching information provided. This is applicable to notifications received from jury summons
responses. as wall as the dataset discussed in this advisory: possible non-U.S. Citizen
notifications coming from DPS.

- For matching notifications coming from Jury Summons response devices, the county must
send the voter a Proof of Citizenship Letter (Notice of Examination).
~ For the matching notifications originating from DPS data. the county user has the choice to
either:
1. Send a Proof of Citizenship Letter (Notice of Examination) to the voter; thereby
starting the 30-day countdown clock before cancellation, or
2. Take no action on the voter record and simply close the task as RESOLVED.

A voter may only be cancelled based on possible non»U.S. Citizen matching information if a Pr_oof_
of Citizenship Lettej' iNotica c_)j__ Examinationj [PDF} was sent to the voter and:

‘l. The voter responded to the Notice in under 30 days indicating the voter is not in fact a U.S.
Citizen (you would cancel for not being a citizen - Cancei Reason: Non U.S. Citizen);

2. The voter failed to respond to the Notice within 30 days and is being cancelled for failure to
respond to the notice (Cancei Reason: Failure to respond to Notice of investigation); or

3. The notice was mailed and returned as undeliverabie to the registrar with no forwarding
information available (Cancei Reason: Failure to respond to Notice of lnvestigation).

To aid in this processl new Dashboard options will be available within the Possib|e Non U.S.
Citizen Dashboard task and a new Event Type has been developed for Offline counties. We are
not able to leverage the current Non U.S. Citizen Notification task, which is currently created
when a match identifies a voter having responded to a jury summons that helshe is not a United
States citizen. We cannot use the current Dashboard line item task/event type because counties
are required (by current law) to investigate those records identified as a response to the jury
summons response device under the current process. Counties are not, however, required (by
current law) to investigate the new DPS data matches if they do not believe that a voter is
ineligible to vote. However. our office will provide the data obtained from DPS in order to allow

counties all the information necessary to make the determination regarding whether or not to
investigate the voter.

Response needed from the voter: Once a Notice of Examina_tion for Citizenship jProgf of
Citizenship_i} Letter {PDFj has been issued to a voter, the voter is required to provide proof of
citizenship as outlined under Section 16.0332, Eiection Code. This inciudes:

- A certified copy of the voter's birth certificate,

hl'h'is'f."w'Ww sns slate tx lis/Fir'r‘finn¢:flnw<."ndvicnrv‘)f\1Q_n‘) ci'\tmi ‘).~“ti‘)fil 0

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 13 of 80
Use of Non-U.S. Citizen Data obtained from the Department of Public Safety Page 4 of 4

- United States passport, or
- Certificate of naturalization

A copy of one of these documents (inciuding a copy of the passport) being returned to the
registrar is sufficient to meet the proof requirement The registrar is required to retain a copy of
the notice mailed and any proof of citizenship received by the voter. if the voter comes in person
and provides proof, then the registrar should make a copy of the document provided and retain it,
along with a copy of the notice that was mailed, with the application die for the voter.

For more information, please contact the Eiections Division at 1-800-252-VOTE(8683).
Kl:BS

https:f.fwww.sos.state.tx.us/elections/lawstadvisoryZO19-02.shtml 2f3t2019

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 14 of 80

Exhibit 3

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 15 of 80

213/2019 Texas' top election ofticial'. About 58,000 non-citizens cast ballots in state elections since 1996 | Texas Poiitics | Da||as News

eoALLAsNE\_/vs 3 a

vann-a h E\r Billh]`llllll\.\cbs

5 ALL SECT|ONS

Gil Brandt, scouting innovator for Tom Landry's Datlas Cowboys, chosen for 2019 class

e,£zisj tj:)p election :)'ff]cjzil:,'-\.’o:)‘_iii- :J,UUO ri:)riscj'zlti erie 5335'_":
.'o;ill:)"ts’ ins charlie ;,i;;:‘t,i:)ri£$ amca `l: 95

®*

Uprfated at 7:55 p.m.: Revi$en' to include additional information from a Secretary ofState advisory

 

 

https:flvwm.daliasnews.comlnews!texas-poiiticsl201eto1I25ftexas-top-e|ection-oflicial-since-1996~tens-thousands-non-ciiizens-voted-state-elactions 1f15

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 16 of 80

2!3!2019 Texas‘ top election ofticial: About 58.000 non-citizens cast ballots in state elections since 1996 | Texas Politics j Dailasl News

~ §TA“TE union

 

 

l§_
ii
an

AUSTIN »- About 58,000 non-U.S. citizens who were legally in the country voted in one or more elections
over a ZZ-year period, Texas Secretary of State David Whitley`s office said Friday.

The information was gleaned from Texas Department of Public Safety records of non citizens with green
cards or work visas who obtained driver s licenses and then registered to vote. Though critics said they
could have become citizens before they voted -- and before driver's licenses expired - Whitle expressed
confidence in his findings

ADVERT|S|NG

 

https'!fwww_dallasnews.cornlnews!texas-po|ilicsi‘2019!01I25ltexas-top-eiection-official-since-199B-tens-thousands-non~citizens-voted-state-e|ections itt 5

Case 3:19-cv-OOO41 Document lO-l Filed in TXSD on 02/06/19 Page 17 of 80

213/2019 Texas' top election ofhcia|: About 58.000 non-citizens cast ballots in state elections since 1996 | Texas Po|itics | Dal|as News

To a chorus of praise from Republican leaders such as Attorney General Ken Paxton, Whitley announced
his office would ramp up an effort to ensure "accuracy" of voter rol|s.

But a civil rights group and the top lawyer for the Democratic Party warned that Whitley and the state
GOP were trying to alarm citizens with questionable statistics. They predicted Whitley and state leaders
would soon conduct an unfair purge of legitimately registered voters.

Sam Taylor, a spokesman for Whitley, though, insisted that "we laid out the process and our
methodology very clearly. This is all being done in accordance with both state and federal law."

Whitley said in a written statement that "approximately 95,000 individuals identified by [the Department
of Public Safety] have a matching voter registration record in Texas, approximately 58,0(]0 of whom have
voted in one or more Texas elections."

Texas currently has about 15.8 million registered voters.
However, in an advisory to election administrators and voter registrars on Friday, the secretary of state's
director ofelections said that 95,000 non-citizens with matching voter registrations should be

considered "WEAK" matches, The advisory used all capital letters.

Taylor Said non-citizens who show they are lawfully present by providing DPS With work visas and green
cards, may obtain driver's licenses and state-issued IDs.

ADVERT|SING

0 Replay

 

httpsdlwww.dallasnews.comlnewsltexas-politics!201QIO1I251texas~top-eleclion-omcial-since-1996-tens-thousands-non~citizens-voted-state-eleclions 3115

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 18 of 80

213/2019 Texas‘ top election of|icial: lll~.l:»out 58,000 non-citizens cast ballots in state elections since 1996 | Texas Politics | Dallas News

Whitley, a former top aide to Gov. Greg Abbott, said he Would work closely with DPS and county voter
registrars to help them "properly perform" maintenance of voter lists.

He thanked DPS for working with his office over the past year to match a list of non-citizens who have
driver's licenses with voter~registration records.

The secretary of state`s news release did not specify exactly the years in which the questionable voting
occurred

"The dates in which the [58,000} voted range froln 1996F2018," Taylor said in an email.

"We didn't perform any analysis other than the number registered and the number who had voting
history," he said, declining to release documentation Taylor invited a reporter to file an open-records
request.

l{eith Ingram, the director of elections, said in the advisory to elections ochials that in early March
2018, his office began working with DPS to review and reh ne the data DPS could provide to perform
maintenance of voter rolls.

"The goal was to produce actionable information voter registrars could use to assist in their list
maintenance responsibilities," [ngram said in the memo.

For those "weal<" matches, Ingram said the counties could choose to investigate the voter or take no
action if the registrar determined there was no reason to believe the voter was ineligible

Michae| Q Su|livan
@MQSu|livan

Texas' Attorney Genera| @KenPaxtonTX says 95,000 non-
citizens are registered to vote in the Lone Star State, and that
58,000 of them have voted in at least one election.

34 2151 PM - Jan 25, 2019

53 people are talking about this

DPS spokeswoman Katherine Cesinger did not immediately respond to a request for comment.

Beth Stevens of the Texas Civil Rights Proiect said DEODI_€ identihe_d by the analysis could have become

 

https:¢'Mww.dal|asnews.com!newsltexas-po|iticlem9!01125hexas-top~election-oflicial-since~t996-tens-lhousands-non-citizens-voted-state-e|ections 41'1 5

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 19 of 80

21312019 Texas' top election officia|: About 58,000 non-citizens cast ballots in state elections since 1996 | Texas Po|itics 1 Dallas News

In a tweeted statement, Stevens said Whitley's failure to provide a full disclosure ofhis methodology
raises suspicions

Whitley, who noted that a person Who knowingly votes in an election While ineligible commits a second-
degree felony, said lawful voters "should not have their voices muted by those who abuse the system.`

 

Lawful voters ‘should not have their voices muted by those who abuse the system.,' says Texas Secretary of State David
Whitley. (Ashley Landis/Staff Photographer)

In a statement also issued Friday afternoon, Paxton, the attorney general, stressed that he has authority
to prosecute election crimes, and promised his office would work `to solidify trust" in state elections.

"Every single instance of illegal voting threatens democracy in our state and deprives individual Texans
of their voice," Paxton said.

Stevens, though, accused Paxton of "using alarmist language that is clearly intended to advance a false
political narrative to further restrict access to the ballot box."

 

https-.f!www.dallasnews.corn!news!texas-politicleO‘l910112Sltexas-top-election-otticial-since-1996-lens-thousands-non-citizens-voted-state-elections 5!15

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 20 of 80

213/2019
the announcement today by the
Secretary of State is concerning but
unfortunately similar to efforts around the
country to remove eligible voters from the

Texas' top election of|icia|: About 58,000 non-citizens cast ballots in stale elections since 1996 | Texas Polilics | Dallas News

kl\;rlmu l.W\.ft.‘£l':U uUuLli tli:'_“»
announcement us.ng olarmist language
that is clearly intended to advance a false
political narrative to further restrict

rolls_ The sgcrewry's failure 10 ¢u||y access to tha ballot box. Unfortunote|v.

disclose the methodology used to create
his list is suspect Notably, Texas has one
of the largest rates of naturalization initio
United States. with about 50,000 Texas
residents becoming naturalized citizens
each year. Whether the status of the
persons on the Secretary's list has been

The Secretary's actions threaten to result
in tens of thousands of eligible naturalized
immigrant voters being removed from the
roles, most filter those with the least
resources to comply with the demand to
show popers.

xi"'l

Texas Civil Rights Project
@TXCivilRights

Here is our response to the @TXsecofstate’s announcement
today and the subsequent fanning of the flames by the @TXAG
with alarmist language Their actions threaten to remove
thousands of potentially eligible voters from the roles.

49 4:09 PM - Jan 25, 2019

48 people are talking about this

Houston election lawyer Chad Dunn, general counsel to the state Democratic Party, said in an interview
that testimony in a long-running lawsuit over the state's voter-ID law showed that the DPS and secretary
of state's "databases are such a mess that they couldn't tell anything meaningful from them."

There is no list ofU.S. citizens and access is very tightly controlled to the closest approximation of that -
- a federal database of Social Security numbers, Dunn said.

The AG, the Texas GOP, and right wing enforcement groups
sent press releases about "voter fraud" before or just as the
Texas Secretary of State. Seems |egit #txlege

51 3:37 PlV| - Jan 25, 2019

Scott Braddock
@scottbraddoc|<

35 people are talking about this

Whit|e“i.'.

 

https:flwww.dal|asnews.comlnewsllexas-politicsl201 9I01l25!texas-iop-election-oi1icia|-slnce-i996-lens-thousands-non-cilizens-voted~state-elections

6!15

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 21 of 80

2l3!2019 Texas' top election official: Abou158.000 non-citizens cast ballots in state elections since 1996 | Texas Po|itics | Dallas News

"What it looks like to me is they re setting up a process for purging voters,` which will be aimed at voters
who lean Democratic, he said.

l\/latt Angle, a Democratic strategist in North Texas, said ifthe voter rolls have problems, it's the
Republicans' fault.

They "have controlled voter registration in Texas for two decades Any problems with the rolls are a
result of their incompetence," said Angle. "Assuming solne non-citizens are mistakenly on the
registration rolls, there is no evidence ofa meaningful number of non-citizens voting.”

Dallas Democratic Rep. Rafael Anchia, who is chairman of the Mexican American Legislative Conference,
said he wants to "see the evidence filst" before Whitley ramps up his list maintenance

"Because we have consistently seen Texas politicians conjure the specter ofvoter fraud as pretext to
suppress legitimate votes, we are naturally skeptical, Anchia said in a written statement

What you need to know about Texas' fist of non-citizen voters

Abbott sticks by flawed list of non-citizen voters in Texas, says review should continue
Tens of thousands removed from potential non-citizen voters list after counties find flawed data

Some names in list of 98,000 potential nan-citizen voters included 'in error,' county officials say,
citing state

See aff 5 Storr'es -r

lVlORE FROM DALLAS NEWS

l Q_a_riacker tglls Migllgthian driver he's 'gging tg heaven,’§g_hg_grabs his own ggLagtL$_ay_s
lL.€L'$_gti

* Texas child melester who stamped bgby's head in wants to fast-track his executign
11 Ricky Williams’ ex-wife says imprisgged financial adig`ser stole formgr Longhorn’s fgrtune:

'Ali of it’
' wma_who_impneand_ll_at -yeahoid_setsjihvear_ans_n_enre' on se t

 

d- ” 1 . ..._ -- -_--. .*_._..._.

 

https:iMww.da|lasnews.comlnewsftexas-politicsz019101125!texas-top-etection-ofliciat-since-1996-tens-thousands-non-cilizens-voted-state-e|ections ?¢'1 5

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 22 of 80

EXhibit 4

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 23 of 80

Frescribed by Secretary of State

Sectians |6.033; 16.0332, Texas Election Cacle; Scctions 521.044, 730.005, Texas Transportation Code; Section 62. l 14, Texas
Governmcnt Code

BWl-l2,12f2.0l8

NOTICE TO REGISTERED VOTER FOR PROOF OF CITIZENSHIP
Avr'so solicitando comprobante de ciudadam'a

My office has received information concerning your registration to voto. Your registration status is being
investigated because there is reason to believe you may riot be a United States citizen 'I`his information
may have been provided by clerks of the court regarding individuals who were excused or disqualified
from jury duty because they are nat U.S. citizens and/or the Department of Public Safety (“DPS") for
individuals possessing a Driver License or Personal Identif`tcation L`ard who DPS has identified are not
citizens of the United States and!or other information derived through lawful means. Vou are now
required to confirm your eligibility for registration by providing proof of citizenship to maintain your
registration status Proofof citizenship must be in a certified form of birth certificate, passportt or
citizenship papers lf you fail to provide this proof of citizenship within 30 days from the date of this
lettcr, your voter registration will be cancelled

Mi oficina ha recibido informacit')n en cuanto su inscripcit')n electoral. Estamos investigando su
elegibilidad para inscripcion en base a que hay cause de dudar su ciudadania cstadounidense. Esta
informacion podria venir bien sea de los oficinistas de la corte a través de la lista de pcrsonas disculpadas
o descalif'rcadas de prestar servicio come miembro de un jurado dcbido a que tales personas no son
ciudadanos estadounidenses y/o del Dcpartamento de churidad Pi'rblica ("DPS”) en cuanto a personas en
posesion de una licencia de conducir o tarjeta de identidad personal quiencs DPS ha identificado come
no-ciudadanos de las Estados Unidos y/u otra informacion derivada par medias legalcs. Ahora se requiere
que listed confirme su elegibilidad para inscripcién al proveer un comprobante de su ciudadania para
mantener su estado de inscripcion. Comprobantes de ciudadania debeu ser o un acta de nacimiento
certit`rcada, pasaporte ccrtificaclo, o documentos de ciudadania ccrtificados. Si no presents dicho
comprobante de ciudadania estadounidense dentro do un plaza de 30 dias a partir de la feciia de este
aviso, su inscripcit')n electoral serr't cancclada.

 

Signature of Voter Registrar Date
Firma del Regz`strador de Vomnfes Fecha

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 24 of 80

EXhibit 5

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 25 of 80

AUGUST 2018

ij
o
,O_r
ClJ
m
§
2
ll-T-i
'T'e
:)
s
c
<E

 

U.S. Naturalizations: 2017

JOHN TEKE

 

The naturalization process confers U.S. citizenship upon foreign nationals who have fulHlled

the requirements established by Congress in the Imrnigration and Nationality Act (INA). After
naturalization, foreign-born citizens enjoy nearly all the same benelits, rights, and responsibilities
the Constitution protects for native-born U.S. citizens, including the right to vote.This Ofl'ice

of Immigration Statistics (OIS) Annual Flow Report presents information On the number and
characteristics of foreign nationals aged 18 years and over who naturalized during 2017.‘-1

SUMMARY

A total of707,265 persons naturalized in 2017, down
6.l percent from 2016 (Table l).The leading countries
of birth ofnew citizens were Mexico (l 18.559), India
(50,802), the People's Republic ofChina (37,674), the
Philippines (36,328). and the Dominican Republic
(29, F34).The largest number of persons naturalizing
lived in California (157.364), Nevaorlt (86,407), and
Florida (69,4-85) (Table 2).

TRENDS AND CHARACTER|ST|CS OF
PERSONS NATURAL|Z|NG

The number ofU.S. naturalizations fell to 707,265
persons in 2017, down 6.1 percent from 753.060 in
2016 and down 3.1 percent from 730,259 in 2015
(Figure l).1 Meanwhile, the number of applications for
citizenship increased from 972,151 in 2016 to
986,851 in 2017 (1.5 percent).The number of
applications exceeds the number of naturalizations
because of the lag in processing applications and
because l 1.8 percent of applications adjudicated in
2017 were denied (Figure 2).*

1 |n this report. 'years“ reler to U.S. fiscal years. which run from october 1 to
Septemher 30. For example. fiscal year 2017 began on Dctober 1. 2016, and
ended on September 30. 201?.

2 This annual flow report does not include children acquiring citizenship based upon
the citizenship status of a parent. the child of a U.S. citizen parent may acquire
U.S. citizenship through his/her parent and is not required to lite en application
tor naturalization Therelore. the number of naturalized persons presented in
this report. obtained from N-400 records. may not represent a complete count of
persons who obtained citizenship status during the reporting year.

1 Natura|ization numbers reliect changes in the numbers of naturalization
applications received. as well as the number processed. which may be atfected
by applications pending lrom previous years and available resources. As a result,
caution should be exercised in drawing conclusions |'rom these data about trends
in the underlying demand to naturalize. Average naturalization totals over a period
ol years provide e more accurate indication of lang-term trends in naturalization

‘ See also Tahle 20; App|ications for Naturalization Filed. Persons Natura|ized. and
Applications for Naturalization Denied in the 2017 Yeerbook ol
immigration Statistics.

/"‘ Homeland
Security

Hlstorical Trend

The average number of persons naturalizing increased
from less than 120,000 per year during the 19505 and
19605 to 210,000 during the 19805, 500,000 during
the 19905, and to 680,000 between 2000 and 2009.
Since 2010, the average annual number of
naturalizations has increased to over 712.000

(Figure l). Overall, naturalizations have gradually
increased over time; however, in recent decades, year-
to-year numbers have varied due to naturalization
spikes around election years, fee increases, legislative
changes, and other factors

 

Flgure 1.
Persons Natura||zed: Flscal Vears 1907 - 2017

Thousands
1,200 -

1.000 -

400-

200-

 

0
1907 1520 1940 1960 1580 m 2011

Source: U.S. Department of Homeland Security.

 

 

 

Ofl'ice of Immigration Statistics
OFFlCE UF STRATEGY, PDL|CY & PLANS

Case 3:19-cv-OOO41 Document lO-l Filed in TXSD on 02/06/19 Page 26 of 80

Reglon and Leading Countrles of Birth

Until the 19705, the majority of persons naturalizing
were born in Europea.n countries.With increased legal
immigration from Asian countries following the 1965
amendments to the INA, the arrival of Indochinese
refugees in the l970s, and a pattern of higher than
average naturalization rates among Asian immigrants.
Asia has been the leading region of origin of new
citizens in most years since that time (Figure 3).
However, Mexico has consistently maintained its
position in the last several decades as the leading
country of origin.

Thirty-seven percent of persons naturalizing in 2017
were born in North America, followed by 36 percent
born in Asia, and 9.2 percent born in Europe

(Table l). Mexico was the leading country of birth for
persons naturalizing in 2017 (17 percent of the
total), followed by India (7.2 percent). the People's
Republic of China (5.3 percent), the Phi]ippines

(5.2 percent). and the Dominican Republic

(4.2 percent).The ten countries with the largest
number of naturalizations accounted for 52 percent
of all naturalizing citizens in 2017, a three percentage
point increase from 2016.

From 2016 to 2017, the number of naturalizations
decreased among immigrants from every region.
North American naturalizations decreased by the
smallest proportion, at just 0.6 percent; but this
region-wide number reflected a mixed pattern, with
Mexican naturalizations increasing by 14 percent and
Caribbean naturalizations decreasing by 12 percent.
This pattern partly reflects a reversion to the mean as
Mexican naturalizations fell two percent and
Caribbean naturalizations increased 13 percent
between 2015 and 2016.

The largest numeric increase in naturalizations
occurred among immigrants born in Mexico
(increase of 15,009 naturalizations), India (4,614).
the People's Republic of China (1,880), and South
Korea (296). Mexico (14 percent), India

(10 percent), and the People's Republic of China
(5.3 percent) were also the countries of birth with
the largest proportional increases in naturalizations in
2017.With two consecutive years of decline from
14,900 in 2015 to 12,000 in 2016. Iraq had SeeIi a
19 percent decline in naturalizations - a trend which
continued with a 3 5 percent decrease in
naturalizations to 7,875 in 2017.

Tab|e 1.

Persons Naturallzecl by Region and Country of Birth:
F|soai ¥ears 2015 to 2017
(Countries ranked by 2017 persons naturalized)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roglon and country ann 2016 2015
of birth Number Feroont Number Percent Number Paroent
REG|ON

Tot.a| ............. 707.265 100.0 753,060 100.0 730.259 100.0
Mrica .............. 61.851 B.`i' 72.338 9.6 '1'1.492 9.8
Asia ............... 255,306 36.1 271,733 36.1 261.374 35.8
Europe ............. 65.141 9.2 74,344 9.9 78.074 10.7
North America ........ 258.371 36.5 259.845 34.5 247.492 33.9

Caribbean ......... 92.540 13.1 105.204 14.0 92.807 12.7

Central America ..... 39.359 5.6 41.649 5.5 39.160 5.4

Other North America. . 126.472 17.9 112.992 15.0 115,525 15.8
Oceania ............. 3.327 0.5 3,953 0.5 3.811 0.5
South America ........ 63.063 8.9 70.821 9.4 6'1'.927 9.3
Unirnown ............ 206 - 26 - 89 _
COUNTR‘(

Toia| ............. 707,265 100.0 753.060 100.0 730,259 100.0
Mexico ............. 118,559 16.8 103,550 13.8 105.958 14.5
india ............... 50.802 7.2 46.188 6.1 42.213 5.8
China. Peop|e's Republic 37,6`1'4 5.3 35.?94 4.8 31.241 4.3
Phi|ippines ........... 36,828 5.2 41,285 5.5 40.815 5.6
Dominican Repub|ic . . . . 29,734 4.2 31,320 4.2 26.665 3.7
Cuba ............... 25,961 3.7 32.101 4.3 25.'1'?0 3.5
Vielnam ............. 19,323 2.7 24.848 3.3 21.976 3.0
E| Saivador .......... 16,941 2.4 17.213 2.3 16.930 2.3
Colombia ............ 16,184 2.3 18.601 2.5 17.207 2.4
Jamaica ............. 15.087 2.1 16.772 2.2 16.566 2.3
Korea. South ......... 14,643 2.1 14.347 1.9 14.230 1.9
Haii`i ............... 12.`1'94 1.8 15.276 2.0 14.053 1.9
Pakistan ............ 10.166 1.4 11,`1'29 1.6 11.912 1.6
Feru ............... 10,014 1.4 11.319 1.5 10.701 1.5
Brazi| ............... 9.701 1.4 10.268 1.4 10.516 1.4
Guatema|a ........... 9.131 1.3 9.'1'64 1.3 9,344 1.3
United K`lngdom ....... 9.049 1.3 9,562 1.3 10.095 1.4
Bang|adesh .......... 8.629 1.2 9,949 1.3 9.750 1.3
iran ................ 8,324 1.2 9.507 1.3 10.344 1.4
iraq ................ 7.875 1.1 12.130 1.6 14.899 2.0
A|l other countries ..... 239.846 33.9 271.53? 36.1 269,0°1‘4 36.8

- Figure rounds in ill 0.

Socl'i:e: U.S. Department of Homeland Security.

Table 2.

Persons Natural|zed by State of Residsnce: Flscal Years 2015 to 2011

[States ranked by 201'1' persons naturalized)

2017 2016 2015
State of residence Number Pereent Number Percen‘t Number Foroant
Tota| .............. 70?.265 100.0 153.060 100.0 730.259 100.0

Californ`ia ............ 15?,364 22.2 151.830 20 2 155.979 21.4
New York ............ 86.407 12.2 93.376 12.4 90.368 12 .4
Florida .............. 69,485 9.8 88.764 11.8 81.960 11.2
Texas .............. 50.552 7.1 63.945 8.5 65.467 9.0
New Jersey .......... 38.611 5.5 40.344 5.4 34,857 4.8
Massachusetts ....... 27,739 3.9 24.577 3.3 23.554 3.2
lilinois .............. 24.933 3.5 26.003 3.5 25.?22 3.5
Virginia ............. 21.930 3.1 20.437 2.7 18.391 2.5
Maryland ............ 1?,?29 2.5 19.775 2.6 18.390 2.5
Georgia ............. 16.461 2.3 18.866 2.5 20.794 2.8
Washington .......... 16.030 2.3 21.655 2.9 14.341 2.0
Other* .............. 180.024 25.5 183.488 24.4 180.436 24.'1'

 

 

 

 

 

 

 

 

’lndudes unknown. L'.S. territories. and armed forces post.s.
Source: U.S. Department of Homeland Security

DHS Oflice of Immigration Staiistics

 

 

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 27 of 80

 

F|gure 2.
Appllr:atlona for Cltlzenshlp Processed: F|scal ¥ear 2017

 

- Appiir:atlons Approved Applicatlons Approved

tCivll|an Natura|lzations) tMllitary Naturailzations)
Appiications Approved

- tM|||tary Siatus Not Reportedi - App"°au°ns named

litpi:i||¢:ations Not Processed

sDUi'CE¢ U.S. Department Of Homeland Security.

 

 

Flgure 3.
Percent Total of Peraons Naturailzed per ¥ear by Reg|on:
Flst:al ¥ears 2008-2011
0$ 201 405 503 m 10€*

2017 ..- i

2014 }-
2013 '.
2012 !¢'l

` l
2011 = . . l
. _ _ l

l
zois i, |
|
l

zoio . .

zoos 'r |
2005 = - -- ' -: |
2001 ! . - l

1996 .r. 1
1956 i ' - 1 |
isrs !- . _ -. - l
1965 i.. '; l

- Africa - Asla - Europe North Amer|ca - Ocean|a South America

Note: Oceania has an average value 010.5% over the last 10-year period.
Source: U.S. Department of Homeland Security.

 

 

 

Leading States and Metropolitan Areas of Residence

In 201 7, 72 percent of all persons naturalizing resided in 10 states

(Table 2) . With l 57,364 persons, California was home to the

largest number of persons naturalizing, representing 22 percent of
the total, followed by NewYork with 86.407 persons (12 percent)

and Florida with 69,485 persons (9.8 percent) (Figure 4).

Fifty-one percent of all new citizens in 2017 lived in 10
metropolitan areas (Table 3).5The leading metropolitan areas of
residence were New York-Newark-]ersey City, NY-N]-PA having

l 12,568 persons (16 percent of the total); Los Angeles-Long
Beach-Anaheim, CA with 59,356 persons (8.4 percent); and
Miami-Fort Lauderdale-West Palm Beach, FL with 44,520 persons
(6.3 percent).

' The must current Core Based Statisticai Area (CBSA] delinitions are available from OMB at
hnps;;/obamawhitehouse.arehwes.gov,' sites/defauli,rfiles.romb,“butleiins,.rzolS..-'b1301_odf.

 

Flgure 4.
Poraons Naturallzed by State of Residenco: Flscal Year 2017

Hl

Souroe.' U.S. Department of Homeland Security.

 

 

Penons Na‘turaitzod

0-5.000

5,001-10.000

10.001-25.000

25.001-60.000

60.001-158.000

 

 

DHS Offlce of lmmigration Statisiics

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 28 of 80

Table 3.

Farsons Natural|zad by Core Based Statlstlca| Aroa (CBSA) of Rasldonce: Flsca| Years 2015 to 2017

[CBSAs ranked by 2017 persons naturalized)

 

 

 

 

 

2017 2018 2015

Me'tmpoiltan area of residence Number Fercent Number Percant Number Peroont

Tota| ........................................................ 707.265 100.0 753,060 100.0 730,259 100.0
New ¥0rk~Newark-Jersey City. Nt'-NJ~PA ................................. 112.568 15.9 122,156 16.2 113,758 15.6
Los Angeles~Long Beachnaheim, CA ................................. 59,358 8.4 61,950 8.2 69.017 9.5
Miami-Fort Lauderda|e~West Pa|m Beach. FL ............................. 44.520 6.3 59,227 7.9 53.448 7.3
Washington-Ar|ington-Aiexandria, DO-VA»MD-WV ........................... 29,682 4.2 29.138 3.9 27.084 3.7
Chicago-Na pervil|e»Elgin. lL-lN-Wl ..................................... 23.044 3.3 24.907 3.3 24.201 3.3
Boston~Cambridge-Newton. MA-NH .................................... 22.002 3.1 19,690 2.6 18,385 2.5
San Franciscc>Oalr|and~I-iayward. CA ................................... 21.352 3.0 23.261 3.1 20,620 2.8
Riverside-San BernardinoOntario. CA .................................. 16,748 2.4 12.113 1.6 13.695 1.9
San Diego-Carisbad, CA ........................................... 16.638 2.4 14,764 2.0 14.189 1.9
Houston-The Woodiands-Sugar Land. TX ................................ 15.120 2.1 23,858 3.2 25.735 3.5
At|anta-Sandy Springs-Ftoswe||. GA .................................... 14,045 2.0 15,873 2.1 17.105 2.3
Other, including unknown .......................................... 332.190 47.0 346.123 46.0 333.022 45.6

 

 

 

 

 

 

Nuiesi Melwpnlililrl areas defined based 00 the 2013 update of Core Based Statistioai Areas [CBSAs} delinilrons. ns a resuit, numbers for previous years may differ from previously published figures.

Source: U.S. Depath of Homeland Security.

The largest percent increases in naturalizations among leading
states of residence between 2016 and 2017 occurred in
Massachusetts (13 percent),Virginia (7.3 percent). and California
(3.6 percent). With 27,737 naturalizations in 201 7, Massachusetts
saw its highest number of naturalizations since 2008 when it
recorded 28,728 naturalizations.While it is not unusual for the
number of naturalizations in a state to gradually increase over
time, the 13 percent increase from 2016 was a noteworthy
development. Among leading metropolitan areas of residence, the
largest percent increases from 2016 to 2017 occurred in

 

 

 

Tahle 4.
Persons Natura|ized by Sax: Fiscai '(ears 2015 to 2017
2017 2010 2015
So)t Number Fercent Number Percorrt Number Percont
Totai ...... 707.265 100.0 753.060 100.0 730.259 100.0
Female ..... 396.234 56.0 420.483 55.8 408.064 55.9
Ma|e ....... 310.987 44.0 332,563 44.2 322,164 44.1
Unirnown . . . . 44 _ 14 - 31 -

 

 

 

 

 

 

 

 

 

_ Figure rounds to 0.0.
Source: U.S. Department of Homeland Security.

Tab|e 5.
Forsons Naturallzed by Age: Fiscal years 2015 to 2017

Riverside-San Bernardino-Ontario, CA (38 percent) and San
Diego-Carlsbad, CA (13 percent). Six of the leading metropolitan
areas of residence saw decreases in naturalizations between 2016
and 20 i 7, including Houston-The Woodlands-Sugar land,'l"X,
which had the largest proportional decrease (37 percent) and
MiamiiFort Lauderdale»West Palm Beach, FL, which had the largest
numerical decrease (14,707 fewer naturalizations).

Sex, Age, and Marl‘ta| Status

The percentage breakdown by sex, age, and marital status
remained largely unchanged from recent years (Tables 4, 5, and 6,
respectively). In 201 7, females accounted for 56 percent of all
persons naturalizing (Figure 5). Nearly 50 percent ol` new citizens
were ages 25 to 44 years, about 23 percent were ages 55 years
and older, and 7.8 percent were ages 18 to 24 years (Figure 5).
The median age of those naturalizing has been increasing in
recent years from 41 in 2016 to 42 in 2017 ~» a trend consistent
With the increasing average age of the U.S. population Marital
status also matched recent trends, with about 65 percent of
persons naturalizing in 2017 identified as marriedl and

20 percent as single (Table 6).

 

 

 

 

 

2017 2016 2015

Ago Number Percent Number percent Number Foroent

Tolal ........................................................ 707.265 100.0 753,060 100.0 730,259 100.0
18 to 24 years .................................................. 55.283 7.8 67.696 9.0 66.806 9.1
25 to 34 years .................................................. 162.131 22.9 188.411 25.0 186.115 25.5
35 to 44 years .................................................. 189.075 26.7 194,291 25.8 190,366 26.1
45 to 54 years .................................................. 137.688 19.5 139.'1'90 18.6 133.561 18.3
55 to 54 years .................................................. 94.437 13.4 92.732 12.3 87.655 12.0
65 years and over ............................................... 68.649 9.7 70.140 9.3 65.756 9.0
Unknown ...................................................... 1 _ _ - - --
Median age(years) ............................................... 42 X 41 X 40 X

 

 

 

 

 

 

 

it Not applicable
_ Figure rounds to 0.0.
Source: U.S. Department of Homeland Security.

41

DHS Oflice of immigration Statistics

 

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 29 of 80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Years In immigrant Status
F|gure 5.
In 2017, persons naturalizing spent a median of eight years in Natum"zauons by nga and S°x. 2011
lawful permanent resident (LPR) status before becoming U.S. F. ah
a . . . m
ctttzens, up from seven years in 2016 (Table 7). Immtgrants born
in Africa and Asia spent the least number of years in LPR status 75 years a met
(six years), followed by immigrants from South America 65 10 74 rests
(eight years). Europe (nine yea.rs), North America (l l years), and so m 54 years
Oceania (10 years) (Figure 6). Oceania has seen a continual 55 w 59 years
increase in time spent in LPR status since 201 1 when the median 5010 sums
time spent i.n LPR status was seven years.
45 to 49 years
40 to 44 years
35 to 39 years
30 4
Table 6. to 3 yea's
Persons Naturaltzed by Marnai status: Flscal years 2015 to 2017 25 ‘° 29 ’°*"5
4
2011 2016 2015 2°‘°2 ""°'s
Mari‘ial status Number Fercent Number Psroent Number Farcent 18 m 19 years
Tmal ______ 707'265 1000 753.060 loop 730'259 move 60.000 4o.ooo 20.000 o o zo.ooo ao.ooo so.ooo
Marfied ..... 457.506 64.7 477.843 63.5 463.779 63.5 M“ 56 °%
Smng ------ 149'666 212 3-_1"1-¢|‘28 223 157-024 22-9 ot persons naturalized in of persons naturalized |n
Other* ...... 100.093 14.2 103.789 13.8 99.456 13.6 Fiscai Year 2017 were male F|scal Year 2017 were female
'lncludes persons who were divorced. separated_widowed_prol'unknown marital status. S°urce._ |J_Sl nepanmem of Homeland Security
Sourcer U.S. Department ot Homeland Security.

 

 

 

Tabie 7.

Medlan Years ln Lawi‘ul Farmanent Resldent Status for Persons Naturalized by Region of Birth and rear of Naturallzation:
Fiscai Years 2008 to 2017

 

 

 

 

\"aar

Reglon el birth 2017 2016 2015 2014 2013 2012 201_1. 2010 2009 2008

Total ............... 8 7 7 7 7 7 6 6 7 9
Africa ............... 6 6 6 6 5 5 5 5 6 6
Asia ................ 6 6 6 6 6 6 6 5 6 7
Europe .............. 9 9 9 8 7 7 6 6 7 7
North America ......... 11 10 10 10 10 10 10 10 11 12
Oceania .......... . . . . 10 10 9 9 8 8 7 7 8 9
South America ......... 8 7 7 7 6 6 6 5 6 8

 

 

 

 

 

 

 

 

 

 

Note: Exc|udes persons who were not required to be lawful permanent residents prior to naturalization
Source: U 5. Department of Homeland Security

 

Flgure 6.
Median Yeere in LPR Status Bei‘ore Naturalizlng: 2017

Persons naturalizing
in Ftscai year 2017
spent a median of

8 Years

in lawful permanent
resident (LPR] status
before becoming citizens.

   
   

Medlan years In LPR status
for persons naturalized in
Fiscal Year 2017 waa:

North America
Ot:eania
Europe
South America
_ `._ Africa
" / Asia

Source: U.S. Department of Homeland Security.

 

 

 

DHS O{fice of lmmigration Statistics [5

Case 3:19-cv-00041 Document 10-1

THE NATURAL|ZAT|ON PROCESS

An applicant for naturalization must fulfill certain requirements
set forth i.n the lNA.Tlie general naturalization provisions specify
that a foreign national must be at least 18 years of age, must
establish that he or she has been lawfully admitted to the United
States for permanent residence at the time of filing the
naturalization application, and has resided continuously in the
United States for at least five years" as an LPR, immediately
preceding the date of filing the application and up to the time of
admission to citizenship.The applicant must be physically present
in the United States for at least 30 months out of the five years
immediately preceding the date of filing the application and must
have lived within the state or U.S. Citizenship and Immigration
Services (USCIS) district with jurisdiction over the applicant`s
place of residence for at least 90 days prior to the date of filing.
Additional requirements include the ability to speak, read, and
write the English language; knowledge of the U.S. Governmertt
and history; attachment to the principles of the U.S. Constitution;
and good moral character.

Special provisions of naturalization law exempt certain applicants
from some of these general requirements. Applicants who may be
eligible for specific exemptions under certain conditions include
spouses of U.S. citizens and persons with qualifying military
service in the Armed Forces of the United States.

> A permanent resident who is married to a U.Si citizen and with evidence of continuous residency

is tangible lot naturalization after three years instead ol the normally required live years as a
penanent resident applying for citizenship

Filed in TXSD on 02/06/19 Page 30 of 80

Every applicant for naturalization must file a Form N-400,
Application for Natutolirntton. USCIS must interview a.ll applicants to
determine their eligibility to naturalize, including reviewing
supporting documents Following approval, USCIS schedules
applicants for an oath ceremony before a judge or USCIS official.

DATA

This report uses data from USCIS administrative records of newly
naturalized US citizens" in 20| 7. 'i`hese records consist of
information taken from Form N 400 Applicotion for Nalumlizritton
applii'ations, such as the date and country of birth, se)t, marital
status, and state of residence USClS Computer I.inked Appiication
Information Management System (CLAIMS 4) provides nearly all
the data. while a small number of records are from the Electronic
Immigration System (EL[S} and the Central Index System of USClS.

FOR MORE lNFORMATlON

For more information about immigration and immigration
statistics, visit the Off`ice of Immigration Statistics web page at
http:/ /www.dhs.gov/ immigration-statistics

' A permanent U.S resident becomes a naturalized U S. citizen only after the Oath Ceremuny date

DHS Oflice oflminigration Statistics

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 31 of 80

EXhibit 6

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 32 of 80
213/2019 Texas went looking for voter fraud. Then everything fell aparl. | The Texas Tn'bune

"Someone did not do their due diligence."
How an attempt to review Texas' voter
rolls turned into a debacle

Texas officials flagged 95,000 voters for citizenship reviews But after thousands have
already been clearedl questions are being raised about how they handled the process

BY ALEXA URA FEB.1,2019 10 AN|

 

 

 

 

 

 

 

 

 

 

 

"What they have set in motion is going to disenfranchise U.S. citizens and it's going to infringe on their right to vote. said
state Rep. Ralae| Anchia, D-Dal|as. Niichae| Stravato for The Texas Tribune

State Rep. Rafael Anchia had been alarmed by the actions of the Texas secretary
of state’s office for days by the time the agency’s chief, David Whitley, walked into
the Dallas Democrat’s Capitol office on Monday.

The Friday before, Whitley’s staff had issued a bombshell press release calling
into question the citizenship of 95,000 registered voters in Texas. Soon after,
Democratic lawmakers and advocacy groups were raising serious questions about
how many people on that list were actually non-citizens who are ineligible to \'ote.

But before those doubts emerged, Whitley, the top election officer in the state,
had handed over information about those registered voters to the Texas attorney
general, which has the jurisdiction to prosecute them for felony crimes.

hhps;ilhivww.texastribune.orgl2019102!01Itexas-citizenship-voter-ro|i-review-how-it-tumed-boondogg|e.l 1¢‘3

213/2019

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 33 of 80
Texas went looking for voter fraud Then everything fell apart | The Texas Tribune
So as Anchia sat at the end of his green, glass-topped conference tablc, he wanted
to know: Did Whitley know for sure that any of the names on his list had
committed crimes by voting as noncitizens?

The Texas Tribune thanks its sponsors Bacome one

“No,” Whitley answered, according to Anchia.

“And I said, ‘Well, isn’t it the protocol that you investigate and, if you find facts,
you turn it over to the AG?”

“I do not have an answer for that,” Whitley responded, according to Anchia’s
recollection of the Monday meeting

By then, Whitley’s press release had already been signal-boosted by top
Republican officials - including President Donald Trump - who slapped on
unsubstantiated claims of voter fraud and illegal voter registration and pointed to
it as proof that voter rolls needed to be purged. And county election officials
across the state had gone to work parsing through the records of thousands of
registered voters whose citizenship status the state now said they should consider
verifying Some counties were even in the process of sending letters to voters
ordering them to prove they were citizens

Soon after, the citizenship review effort would buckle, revealing itself as a ham-
handed exercise that threatened to jeopardize the votes of thousands of legitimate
voters across the state. The secretary of state’s office would eventually walk back
its initial findings after embarrassing errors in the data revealed that tens of
thousands of the voters the state flagged were actually citizens At least one
lawsuit would be filed to halt the review, and others Were likely in the pipeline.
And a week into the review, no evidence of large-scale voter fraud would emerge

The Texas Tribune thanks its sponsors Become one

But at their Monday meeting, Whitley argued that his office was following the
normal course of upkeep of the voter rolls. That didn’t make Anchia - who chairs
the Texas House’s Mexican American Legislative Caucus --- feel much better.

“What they have set in motion is going to disenfranchise U.S. citizens and it’s
going to infringe on their right to vote,” he said days later. “The damage that this
is doing to legitimate U.S. voters is substantial.”

“Lawful presence list”

https. rlwvwv.texasiribune. orgi'201 91021'01ltexas-citizenship-voter-roll-review-how-it-tumed-boondogglet

213!201 9

Case 3:19-cv-OOO41 Document lO-l Filed in TXSD on 02/06/19 Page 34 of 80
Texas went looking for voter fraud. Then everything fell apart. | The Texas Tribune
The citizenship check effort went public this week, but the seeds for it were
planted in 2013. That year, Texas lawmakers quietly passed a law granting the
secretary of state’s office access to personal information maintained by the
Department of Public Safety.

Keep tabs on Texas politics and policy
with our daily email newsletter

B R l EF Your emai| address suescheE

Browse all newsletters attexastrlbune.orglsubscribe.

During legislative hearings at the time, Keith lngram, director of elections for the
secretary of state’s office, told lawmakers that the information would help his
office verify the voter rolls. The state had had a recent misstep when it tried to
remove dead people from the rolls and ended up sending “potential deceased”
notices to Texans who were still alive.

One of the DPS records the secretary of state's office was granted access to under
the 2013 law was a list of people who had turned in documentation - such as a
green card or a work visa ~-- that indicated they weren’t citizens when they
obtained a driver’s license or a state ID card.

But it appears that the secretary of state’s office held off for years before
comparing that list with its list of registered voters. Former Secretary of State
Carlos Cascos, a self»proclaimed skeptic of Republican claims of rampant voter
fraud, said he had no memory of even considering using the DPS data when he
served from 2015 to 201?.

The Texas Tribune thanks its sponsors Becon'le one.

“I don’t recall it ever coming to my desk,” Cascos said. “I don’t even recall having
any informal discussions of that.”

And there was reason to be careful with the “lawful presence list.” Driver’s
licenses don’t have to be renewed for several years, In between renewals, Texans
aren’t required to notify DPS about a change in citizenship status. That means

many of the people on the list could have become citizens and registered to vote
without DPS knowing.

https:!lwww.te)i astribune.orgl201 9102!01 Itexas-citizenship-voter-rol|~review-how-it-tumed-boondoggle.t

213/201 9

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 35 of 80
Texas went looking for voter fraud. Then everything fell apart. | The Texas Tribune

Other states learned the hard way that basing similar checks on driver’s license
data was risky.

In 2012, Florida officials drew up a list of about 180,000 possible noncitizens. lt
was later culled to about 2,600 names, but even then that data was found to
include errors. Ultimately, only about 85 voters were nixed from the rolls.

Around the same time, officials in Colorado started with a list of 11,805
individuals on the voter rolls who they said were noncitizens when they got their
driver’s licenses. In the end, state officials said they had found about 141
noncitizens on the rolls - 35 of whom had a voting history _ but that those still
needed to be verified by local election officials

But it was under the helm of former Secretary of State Rolando Pablos, who took
over in 2017, that Texas began processing the DPS list. That happened even
though at least some people in the office knew the risk. Officials in the secretary of
state’s office early last year told The Texas Tribune that similar checks in other
states using driver’s license data had run into issues with naturalized citizens
Pablos didn’t respond to requests for comment.

Still, on Dec. 5, Betsy Schonhoff, voter registration manager for the secretary of
state's office, told local officials that her office had been working with DPS “this
past year” to “evaluate information regarding individuals identified by DPS to not
be citizens.” ln a mass email sent to Texas counties - and obtained by the
Tribune - Schonhoff informed them that the secretary of state’s office would be
obtaining additional information from DPS in monthly files and sending out lists
of matches starting in mid-January.

The next day, Pablos announced he would resign after two years in office In his
place, Republican Gov. Greg Abbott appointed Whitley, a longtime Abbott aide
who at the time served as the governor’s deputy chief of staff.

“VOTER FRAUD ALERT”

Last Friday, Williamson County Elections Administrator Chris Davis had just
wrapped up a staff retreat when he got back to his office in Georgetown. By then,
news of the state’s list of 95,000 registered voters flagged for review was
spreading

A secretary of state’s advisory about the list had landed in his inbox earlier that
day, but it didn’t include any numbers He knew the reported total of 95,000
likely included naturalized citizens from the get-go.

But misinformation spread quickly. Some of the statements being released about
the list were misleading Others were downright inaccurate Texas Attorney

https:IMww.texastribur\e.org!ZO1 9102»'01Itexas-citizenship-voter-rol|-review-how-it-turned~boondogglel drs

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 36 of 80

2l3!2019 Texas went looking for voter fraud. Then everything fell apart. | The Texas Tribune

General Ken Paxton, a Republican, took to Twitter within the hour and prefaced
the news with the Words “VOTER FRAUD ALERT.” At that point, none of the

counties had any data to verify.

® Greg Abbott

. @GregAbbott_TX

Thanks to Attorney General Paxton and the Secretary of State
for uncovering and investigating this illegal vote registration. |

support prosecution where appropriate The State will work on

legislation to safeguard against these illegal practices. #txlege
#tcot

Ken Paxton @KenPaxtonTX

VOTER FRAUD ALERT; The @TXsecofstate discovered approx
95,000 individuals identined by DPS as non-U.S. citizens have a
matching voter registration record in TX1 approx 58,000 of whom have

voted in TX elections Any illegal vote deprives Americans of their
voice.

2,741’ 3:57 PM - Jan 25, 2019

1,730 people are talking about this

Also on Twitter, Abbott thanked Paxton and Whitley “for uncovering and

investigating this illegal vote registration.” Later that afternoon, the Republican

Party of Texas sent out a fundraising email with the subject line that read
“BREAKING: 95,000 Non-Citizens Registered to Vote?!”

The next day, the president chimed in, claiming on Twitter that “58,000 non-
citizens voted in Texas” and adding the unsupported claim that “voter fraud is

rampant” across the country.

Donald J. Trump
@realDonaldTrump

58,000 non-citizens voted in Texas, with 95,000 non-citizens

registered to vote. These numbers are just the tip of the iceberg.

A|| over the country, especially in Ca|ifornia, voter fraud is

rampant. |Vlust be stopped Strong voter lDl @foxandfriends
14‘|K 7:22 A|V| - Jan 2?, 2019

https :llwww.texastribune.orgl201 9»'02!01freitas-citizenship-voter-roll-review-how-it-turned-boondogglel

21312019

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 37 of 80

Texas went looking for voter fraud. Then everything fell apart. | The Texas Tribune

82K people are talking about this

But when El Paso County`s election administrator, Lisa Wise, examined the list of
4,152 names she got from the state on Monday morning, she knew something was
wrong lncluded on the list was one of her staff members - a naturalized citizen
since 201?.

“We had a naturalization party for her,” Wise said. “She had gone and gotten her
driver’s license, I think, four years ago.”

The errors didn’t end there. By Tuesday morning secretary of state officials had
started calling counties across the state to inform them that they had made a
mistake. The office had incorrectly included some voters who had submitted their
voting registration applications at DPS offices and who since then had been
confirmed to be citizens, county officials said.

Things grew even more confusing for Remi Garza, elections administrator in
Cameron County. He had originally received a list with just more than 1,600
people to review. When someone from the secretary of state’s office called on
Tuesday, Garza was told that i-veeding out applications labeled as “source code 64"

the code that indicates the origin of the application was a DPS office - would
remove “well over" 1,500 names from his list, leaving him with just 30 individuals
to investigate

But his staff was only able to find 300 people whose applications were labeled as
such, Garza said. After another call with the secretary of state’s office, Garza said
he was told that the 1,500 number had also been incorrect. Now, he said he’s left
with about 85 percent of his list.

“That’s a level of accuracy I’m not comfortable with,"" Garza said on Tuesday.
“We’re going to be moving through it very cautiously and slowly. We're talking
about the franchise and, I’m not in any way going to jeopardize someone’s ability
to vote unless I have a very serious concern.”

Following the secretary of state’s calls, the number of registered voters flagged by
the state began to plummet. In Harris County alone, the state’s flub translated to
about 18,000 voters - about 60 percent of the original list - whose citizenship
status shouldn’t have been questioned

ln Travis County, officials dropped 634 voters off their original list of 4,558.
Dallas County’s original list of 9,938 dropped by more than 1,700 voters. In
Tarrant County, it was about 1,100 voters cleared from the original 5,800.

htips:llwum.texastribune.orgl‘2019102!01Itexas-citizenship-voter-ro|l-review-how-it-turned-boondogglel

213!2019

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 38 of 80
Texas went looking for voter fraud. Then everything fell apart | The Texas Tribune
The secretary of state’s office told the McLennan County elections office to
disregard its entire list of 366 voters, the Waco-Tribune Herald reported.

But the state’s calls came a day too late in Galveston County, where Cheryl
Johnson, who oversees the voter rolls as the county’s tax assessor-collector, had
already sent off the first batch of “proof of citizenship” letters to voters who were
on her initial list of more than 830 people

On Monday, her office had mailed 92 notices, which told voters their registration
would be canceled if they didn’t prove their citizenship within 30 days. That
warning even applied to citizens who missed the notice in the mail or didn’t
gather their documentation in time. On Tuesday, she learned from the state that
62 of those never should have been sent out. She Spent Wednesday preparing
follow-up letters to inform those voters that their registration was safe.

“I don’t even have words”

For the better part of 26 years, Julieta Garibay, a Mexican immigrant, was
regularly reminded that she better not vote: “‘It’s fraud. You would never be
allowed to become a citizen.’ This was ingrained in my mind.”

When she finally took her oath of citizenship in a federal building in San Antonio
last April, she let only two days go by before registering to vote in Austin, her
adopted hometown. She excitedly cast a ballot last November.

But she’s been stewing since last Friday when she heard about the secretary of
state’s announcement Garibay last renewed her driver’s license in 2017 - before
she became a U.S. citizen --- so she was sure she was on the list. A Travis County
official called her to confirm her suspicions on Wednesday, after Garibay had
reached out.

Travis County election officials suspected people like Garibay would be on their
list. And state officials confirmed to them on Tuesday that the records they
provided may include voters who were not citizens when they applied for a
driver’s license but have since become naturalized citizens, said Bruce Elfant, the
county’s tax-assessor-collector and voter registrar.

But the secretary of state’s office has not confirmed that publicly, and it has not
responded to questions about whether it will send updates to the attorney
general’s office to clear individuals who were on the original list.

Amid the silence, civil rights groups and members of the Mexican American
Legislative Caucus have raised questions about whether the secretary of state’s
office publicized its numbers knowing naturalized citizens would be included - or

https:llwww.texastribune.orglzotsl02lt)1ltexas-i::itizenship-voter-roll-review-how-lt-tumecl-boondoggle.l ‘n'B

2131201 9

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 39 of 80
Texas went looking for voter fraud. Then everything fell apart. | The Texas Tribune
worse that they published them because naturalized citizens could be purged from
the rolls in the process

For Cascos, a Republican who said belong struggled to toe the party line when it
came supporting claims that voter fraud was "rampant,” it’s been problematic to
watch how the secretary of state’s initial announcement seemed to confirm the
beliefs of many Republicans.

“l think there’s a problem here, and the problem is that, in my opinion, someone
did not do their due diligence before they let these numbers out,” Cascos said.

On Thursday, Abbott - whose initial reaction to the numbers went as far as
vowing a legislative fix - attempted to recast the secretary of state’s
announcement as a work in progress

“They were reaching out to counties saying, ‘Listen, this isn’t a hard-and-fast list,"
Abbott said at an unrelated press conference "This is a list that we need to work
on together to make sure that those who do not have the legal authority to vote
are not going to be able to vote."

But while some election officials are looking for ways to clear naturalized citizens
without asking them to verify their citizenship, others are unlikely to follow suit.
For instance, Johnson in Galveston County says she has no other way to
determine whether the people on her list are citizens other than sending them a

notice that starts the 30-day clock for them to provide proof to avoid getting
kicked off the rolls.

“They said, ‘Use other resources,’ and l said, ‘What resources are that?”’ Johnson
said. “They said, ‘Well, see if you have any other ways to determine the
information.’ I really don’t.”

Secretary of state officials, in conversations with county officials, have gone so far
as to express interest in how locals were identifying naturalized citizens on the
list.

On Tuesday, the civil rights group League of United Latin American Citizens filed
a lawsuit that argued that forcing naturalized citizens to prove they are legitimate
voters amounts to a “witch hunt” and a “plan carefully calibrated to intimidate
legitimate registered voters from continuing to participate in the election
process."

To Democratic state Rep. Victoria Neave of Dallas _ who is on the Mexican
American Legislative Caucus committee created to scrutinize the citizenship
review - the whole effort is “nothing short of a political attack on Latino
naturalized citizens.”

https:l!www.texastribune.orthOt 9l02l01!texas-crtizenship-voter-rot|~review-how-it-tumed-boondogglel tila

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 40 of 80

EXhibit 7

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 41 of 80
2I3l2019

e 'ioiisziii;lo removed from
potential iioii#oitizeii Votere list after
ooiiiities 'i’iii;l 'fi*»iwet tlzitzi

_4

https'.i'!www.da|lasnews .conil'newsltexas-politiclet`l 1 9101 l30!te ns-thousand s-removed-potentia|-non-citize n~voters-list-atter-counties-tind-tlawed-d ata

Tens of thousands removed from potential non-citizen voters list after counties lind ttawed data | Texas Po|itics l Dallas News

'li"if

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 42 of 80

213/2019 Tens of thousands removed from potential non-citizen voters list after counties find flawed data | Texas Po|itics l Dallas News

 

Updated at 6:52 p.m.: Rt-i i`.vi'.l ii'i'i'i'i iieir iii/iii'iii.rti'oii throughout

AUS`|`|N -- At least 20.0()0 people whom state officials put on a list ot` potential
non-citizen voters |ia\-e iio\\ been removed i`roin those lists a|`ter the state told

counties tliat data ii provided were lla\ved. local officials said on chiiesda_v.

And Secretary ot`State David Vi`liit|ey. whose ol`licc has gone silent in giving
direction to County election administrators and responding to the news media. told
civil rights groups late Wednesday that lie`l| respond to them "u itliin the next
\i'eck.” `l`lic 13 groups have asked Wliit|ey. a recent appointee ol`Gov. Grcg
Abbott to withdraw his request for counties to review nearly 100.000 l`e.\'ans’

eligibility to vote

ADVERT|S|NG

Amid \\-idespread confusion, only fragmentary information on V\"liitlcy's flawed

data could be learned

https:llwww.dallasnews.coml'riewsi'texas-po|iticsl201 9/01!30!tens-thousands~removed-potentiat-non-citizen-voters~list-after-counties-find-tlawed-data ZI"?

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 43 of 80
213!2019 Tens ot thousands removed from potential non-citizen voters list after counties find flawed data | Texas Po|itics | Dallas News
Dallas [`ounty Iilections Adininisti‘ator l`oni PippinS-Poole said the cotint_\-`s
voter-roll database vendor has identified l.‘l l 5 people as being incorrectly placed

on an initial list of`9,938 registered voters Scnt to the county over the weekend

l`he share that was f`lawcd. l7 percent hasn`l been confirmed b_v state officials }ct
bill could climb i|`thc officials flag more people as being on the list ei'roncousl_v._

she said,

Oll`icials in Co|li:i and Deiitoii counties said they don`t 1vct know what percentage

of`t|ie names they were Scnt shouldn`t have been on the list.
ln Some big urban counties, though. the magnitude ol`error appeared iiiassite_

llarris County officials told thc 1 tension (`/ii'r)r.'i-c'l't- that 60 percent .- or about
13.000 -- of`thc ncarl_\ 30.000 people the State had originally put on their list

ii ould have to be removed

Williamson County’s Chi'is Da\'is. president of the Assoi‘.iation ol"l`cxas l'flections
Adininistrators, said that more than liall`ot`the 2.(}33 voters on his county`s list

were being removed after the state`s i'evi~:.ioii.

ADVERT|S|NG

"We`ve removed over half ot` the naiiics" l`roin thc secretary ol`State`s original list,
Davis said in an einail. "No numbch yet. as wc`re still working hard to vet the

remaining naines."

ln l`ravis County. `l`a.v O|`f'ice spol\cs\vonian l`il`f`any Seward said the cul|ing will

continue and take some tiine. But so far, she said. 634 -- or 14 percent -- ol`tlic

https:llwww.daliasnews.corrilnewsltexas-po|iticleOt slot130/tens-thousands-rernoved-potentia|-non-citizen-voters-list-atter-countles-iind-ttawed~data 35

Case 3:19-cv-OOO41 Document lO-l Filed in TXSD on 02/06/19 Page 44 of 80
21312019 Tens of thousands removed from potential non-citizen voters list after counties find tlawed data l Texas Po|itics | Dallas News
people the state identified f`or review itt 'l`ray'is Cotutty over the weekend have

been reinoved.

Fast-moving developments

011 Friday'. Whitley`s of`tice sent an advisoryl to counties say ing that about 95`0()0
people \\-ho received driver licenses -- while legally in the country', but not U.S.
citizens -- also appeared on Texas voter rol|s. Oftltem. 53,0()0 voted in otte or
more elections between 1996 and 20 l 8, Whitley `s office said lt asked counties to

review tlte eligibility of people on tlte list.

'l`he announcement \\ as celebrated by staunch conservatich \\ ito t`or y cars have
sought a tightening ol`voter-eligibility requirements Dcntocrats and voting rights
advocates though, denounced Whitley `s move as a partisan push by state GOP
leaders to purge minorities l`ront thi1 voter rolls. Opponents also questioned the
methodology Whitley"s ofiice used. dismissing the process as "woef`ully

inadequate."

Byf Tuesday. tlte state quietlyl started to backtt'ack. Whitleyl aides began calling

individual counties. ad\ ising that numbers supplied Saturday night were incorrect
'I`hat`s because some people on the list already satislied the Department of` Public
Safety they were U.S. citizens while registering to vote through the `le.\as driver's

license process

`l`he biggest bttrden ofremoving people front W|titley-"s original lists will l`all on

the counties with the biggth populations

rl`hat`s because ol`the peculiar way in which `l`exas counties transmit voter
applicants` information to Whitley `s office. with major urban counties required to

batch tip their applications ol`licials e.\plained.
On Wednesday'. confusion reignccl.

lit Austin. 'l`ravis County 'l`ax Co|lector Bruce Ell`ant`s ofticc posted on its website
a statement recounting that w hen it received its call li‘ottt the state `l`uesday-" the
prospect was raised that some people on the list were non-citizens at the time they-'
obtained dri\-'er`s licenses But theyl `\'e been naturalized since, said the site oi"

Elt`ant. who is `l`ravis County"s top election ot°licial.

"During this ca|l. the secretary of state`s ot`tice continued that the records we

received may include \oters who were not citizens at the time they applied f`or a

https'_i'!wmv.dallasnews.cominewsltexas-politics!ZOt 9I01I30l'tens-thousands-removed-potential-non-citizen-voters-list-atter-counties-tind-ttawed-data 4i".-'

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 45 of 80
213)'2019 Tens of thousands removed from potential non-citizen voters list after counties lind flawed data | Texas Poiitics t Dallas News
driver`s license but have since become citizens," it said. "'l`here is no code on

these records to help us identify them for removal li‘om the list."

Many counties lta\'e asked the slate to provide them with a new list of numbers
that removes the names ol` people who registered while obtaining driver`s
licenses 'l`hey' have also asked the secretary of`state`s office to provide a written
update to its initial advisory, Wltitleyr`s oliice has not responded publicly to those

requests

On Wednesday. Whitley spokesman Sant `l`ay'lor declined to respond to queries
On 'l`nesday'. he initially declined to continent on the advisory and subsequent
miscues. citing a lawsuit filed against the office and Attorney General Ken Paxton
by tlte league of`United l.atin American Citizens l.ater in the day-_ ltt: issued a
prepared statement saying that the office would continue to provide counties with

information to verify- voter eligibility

itt the suit by' tlte llispanic civil-rights organi/ation. filed in federal court in San
Antonio. the group alleged that U.S. cit'izcns. particularly l.atinos, are being

targeted as part ol`a “witch ltunt."

l')espite the missteps. some statewide Republican leaders have remained

Sttpportive ot`tlte secretary of stale's advisory'.

Alt|tough non-citizens have to prove they 're in the country legally to obtain a
'l`exas driver's license, the Republican Attorney's General Association said
erroneously in a Wednesday news release that " 3a.\'ton recently announced

thousands of registered illegal immigrants on voter rolls, many of w hich voted."

"Every singie instance of` illegal voting threatens democracy in our state and

deprives individual 'l`e.\'ans of their voice._"‘ Pa.\'ton said in a statement issued

}"riday.

Abbott. who has been Whitley’s boss for many' years. both in the governor's office

and tlte attorney general'S ol`fice. has not weighed in on tlte controversy

Abbott spokesman John Wittman did not respond Wednesday to a request for
comment about mistakes in the list and crities` claims that Whitley`$ actions are a
prelude to an unfair purge ofvoter rolls that will suppress minorities` participation
in 'l`e.\'as elections

On Monday. Witttnan declined to say whether Abbott_ who in the past has

stressed his high concern that ineligible people are voting in Te.\'as. would

https:Ilwww.dallasnews.comlnewsltexas-po|itiolem9101ISOItens-thousands-removad-potentiat-non-citizen-voters-list-atter~counties-nnd~flawed-data 55

Case 3:19-cv-OOO41 Document lO-l Filed in TXSD on 02/06/19 Page 46 of 80

2I312019 Tens of thousands removed from potential non-citizen voters list after counties lind flawed data | Texas Po|itics l Dallas News
mention tltc topic in his state ofthe state speech next w eek. lit the speech on
`l`uesday. the Republican governor is expected to declare several `“entergeitcy"’

items_ which lets lawmakers vote more quickly on bills oit those topie~'..

"We`rc not going to discuss any emergency items prior to tlie actual

initiouncemeni," Wittnian said,

t_`otiitty election ol`ficia|s. who generally are circumspect iii discussing their stale

partners couldn"t completely stifle hints of frusti'atioit.

"Williainson County- has also received N() written instructions after yesterday

inorning`s call froiti the" secretary ofstatc. Da\'is wrote in an entail.

l)enton County l-`.lections Administrator I-`rank Phillips, when reached by' phonel
said'. "I’m not doing anything until the state sends nie art updated list removing
rhose" votei's. he said, referring to tlic ortes who satisfied DPS the_v were citizens

while obtaining dri\'er`s licenses.

iii Colliii Cotriity` local elections administrator Bruce Sliei‘bet said hc`s seen
:'.iarkings indicating such citizens are on hisl county-`s list of 4.699 voters. received

t"roiii Whitley `s office Saturday. But he said the Col|in oliice ltasit`t counted t|icin.

"l don`t ha\'e anything detinitive." Slicrbet said "We just started."

‘Where is the fire?’

leaders with the Mexican Anierican Legislative Caucus condemned the state`s
release of flawed data to local elections administrators calling the information a

"inisleading" effort to try to suppress the votes of minorities

"What is most callous is that these are not trivial i'i_i'_lits that w e`re talking about."
said Dallas Rep. Rafael Anchia. a Democrat who is the chairman of the caucus.

"`l`his is a voting right. `I`his is a cornerstone ot` our deniocracy-."

|`he caucus formed a policy committee that will investigate thc release ofthe
"non-citiz.en \-otcr" list and will monitor suspicions that lite secretaryr of`state
coordinated with outside conservati\ c grassroots groups on the release ofthe data.
`I`he committee will be led by Austin Democrat Eddie Rodi'iguez and will include

Dallas Dentocrat Victoria Neave and l"ort Wortlt Dertioci'at Rainon Roniero.

Rodrigue/ said he would ask Whitley to meet with the coinmittee. Oliicials said
they- had also asked Wltit]ey"s office to preserve written communications between

https:llwww.da||asnews.comlnewsltexas-politicsi'2019101l30ftens~thousands-removed-potential-non~citizen-voters-list-atter-eounties-ind-tlawed-data 6!7

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 47 of 80

213!2019 Tens of thousands removed from potential non-citizen voters list after counties hnd tlawed data | Texas Po|itics | Dallas News

his oliice and Pa.\'ton`s office as w ell as "outside groups"’ that are pertinent to this
issue.

"`l`liel‘e`s a lot of mistakes here and we want to be able to look at tltat." he said,

Austin Dcinocral Ce|ia lsi'ae| called the release offlawed data a "sliain” and

questioned the motives ot`tlie state officials who released the data.

"Where is tlte fire'? Where is this coming from'? | can only point to a historic

election Wlt_v the new processes and procedure? Why now ?"` she said.

Anchia said legislators were still trying to glean more information btit that if
officials had participated in a coordinated effort to fool 'l`e.\'ans iitto belie\iitg
large numbers of`non-citizens voted "lheii people arc going to have to answer for
violation ofpi'otocols and of rules potetttially'.

"|f\vc have to ask people to step down, we will." he said.

.‘i'!ci)‘"f`ii'i'irers .!nmcs Bcirr‘¢rgcin and R¢)i‘)crl 7` (irrr'rctr reported from Austin, amf

./ir[r'elci ('t'ri`qm`i'ilr) reported ,fi'oiii Dcrft'rr.\

hitps:llwww.dallasnews.cornlnewsltexas-politicslzot 9101l$OItens-thousands-removed-potentiai-non-citizen-voters-|ist-atter~courities-find-flawed-data 'ri'?

Case 3:19-cv-OOO41 Document lO-l Filed in TXSD on 02/06/19 Page 48 of 80

EXhibit 8

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 49 of 80

From: El§ct`tnn§_l.nl;emel;

To: El§ct`tnn§_lnl;etn§l;

Subject: Mass E-mail (VRIEA/V-SSI) - Addltional information pertaining to Advisory 2019-02
Date: Friday, February 01, 2019 11:46:23 AM

Attachments: Lma_q_eU]_m
Dear Voter Registra rs/Election Administrators-

On Friday, we issued ALLL|§QLV_NQ._ZD_J.MZ related to your requirement to conduct list maintenance
activities As you know, list maintenance activities are an ongoing process, and we thank you for
your collaboration and feedback thus far. The data we provide to you is the starting point, and your
data matches should be reviewed before you send out any Notices of Examination. l\/lany of you
have begun working through the lists to determine whether or not you should issue a Notice of
Examination to registered voters who were matched to the data requested from DPS. We are
working with DPS as part of our ongoing collaboration between the state and the counties to
provide additional information to assist you in making your determinations. After speaking to a
number of counties, we wanted to share some of the tools and resources that we have found
counties are using to help identify potential matches that will not have a Notice of Examination
issued.

1. Review your application files: Look at the sources you have for the current or previous
applications (if availab|e). Any application electronically transmitted from DPS should indicate
citizenship was verified by DPS at the time the voter registration application was submitted
Some county voter registrars or VDRs participate in naturalization ceremonies and maintain
lists of naturalized citizens or can identify which applications were completed at a
naturalization ceremony. Additionally, a voter may have previously been issued a Notice of
Examination for citizenship and provided such documentation |f you have that
documentation on file, you would not need to issue a new Notice of Examination.

2. Look to other entities that may have verified citizenship As a reminder, under Section
16.033, Texas Election Code, the voter registrar has the right to use any lawful means to
investigate whether a registered voter is currently eligible for registration in the county.
There are other governmental entities in or around your county that may have verified
citizenship Several counties have informed us that they are reaching out to local immigration
offices to determine whether or not they can obtain lists from these sources.

Please note a person may provide proof of citizenship by personal delivery, mail, fax or scanned
attachment sent via email.

|n addition, several counties have contacted us about receiving public information requests
pertaining to Advisory 2019-02 and the data that our office has provided to counties in connection
with that advisory. lt is our understanding that the Office of the Attorney General ("OAG") believes
information related to the advisory, including data provided to the counties by our office and the
counties' correspondence with voters, may constitute law enforcement information excepted from
disclosure under the Public information Act (Texas Government Code § 552.108). information
sought in the requests may relate to pending or reasonably anticipated litigation involving the

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 50 of 80

advisory (Texas Government Code § 552.103). if you receive a public information request, please
contact your county attorney to request a ruling from the OAG's Open Records Division and to
notify any appropriate third parties (inciuding the OAG’s Public information Coordinator at

p in t iei'ords'ciigag regs s go:.i) so that these parties may submit their own arguments regarding
disclosure to protect the privacy of those involved. For additional questions related to public
information requests, please contact the Open Government Section of the OAG atiilli__¢liS_-_ttiiit
or Toll Free: iBEJ:‘i iii“_};iz&ii-

Our goal in this process is two-fold: (1) Maintain accurate voter registration rolls by conducting
routine list maintenance activities as required by federal iaw, and (2) Ensure that eligible voters
maintain their registration. lt is our goal to provide you with the tools necessary to meet both of
these goals. The feedback we are getting from you regarding your data is vital to this process Like
many other election and voter registration activities, we are working together on this. We thank
you for your feedback and continue to welcome any further feedback so that we can work together
to ensure an effective and efficient process of maintaining an accurate list of registered voters going
forward.

Keith ingram

Director, Eiections Division
Office of the Secretary of State
800-252-VOTE(8683)

For Voter Related Int'ormation, please visit:

The information contained in this entail is intended to provide advice and assistance in election matters per §31.004 of the
Texas Election Code. lt is not intended to serve as a legal opinion for any matter. Please review the law yourself, and
consult with an attorney when your legal rights are involved

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 51 of 80

EXhibit 9

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 52 of 80

2l3!2019 No, there is no evidence that thousands of noncitizens are illegally voting and swinging elections - Los Angeles Times

No, there is no evidence that
thousands of noncitizens are illegally
voting and swinging elections

il_\ .it)Si-`i‘li `i.'iNI-`iti\.-i
tit"l 25. F_-;iir- vt \siiiNoi‘o.\'

 

l`.lectioii workers in (`olorado open mail-iii ballots iiVlarc l’iscott_\ . (icit_\ liiiagcsi

As Donald Trump maintains his incendiary attacks on the
legitimacy of the election, one of his favorite themes has
been the claim that the results will be tainted by the votes
of millions of people in the U.S. illegally.

“They are letting people pour into the country so they can

go ahead and vote," he said this month, in a meeting with
the head of the union representing border patrol agents.

httpsFtwww_latimes.comlpoliticella-na'poi-nonoitizen-voters-ZM61025-snap-story.htmi

11‘3

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 53 of 80

21312019 No, there is no evidence that thousands of noncitizens are illegally voting and swinging elections - Los Angeles Times

"And believe me, there's a lot going on," Trump Said at a
rally. "People that have died 10 years ago are still voting.
Illegal immigrants are voting."

Part of the Republican-led crackdown on supposed voter
fraud, battles over measures to guard against noncitizen
voters have percolated for years in election oftices, state
legislatures and federal courtrooms.

}’/\ll) (,Oi\’ll.l\ll -'i..i l-.

https:ilvirww.iatimes.comlpoiiiicina-na-po|-noncitizen-voters-20161025-snap-story.html

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 54 of 80

213/2019 No, there is no evidence that thousands of noncitizens are illegally voting and swinging elections - Los Angeles Tcmes

'\l'r "».‘=I`Jltl

lL_'- \'. ti'_'il.' "

._{ |- !.

Electign 2915 | Live coverage Qn Trail Qnide | §igrgp_fot_'
the n§w§l§];|;gr | The rgg§ to 272

Records in these fights show that small numbers of
noncitizens do end up registered, and a few have cast
votes. However, no one has uncovered evidence of
thousands of noncitizen voters - and no evidence has
emerged to support Trump's theory of a coordinated
effort to throw an election by stuffing the voting rolls
with ineligible immigrants.

"What we have seen are errors," said Dale Ho, director of
the voting rights project of the American Civil Liberties

https:i‘iwvm.iatimes.comtpolitiesila-na-po|-noncitizen-voters-20161025-sriap-story.htmi

Sil'B

Case 3:19-cv-OOO41 Document lO-l Filed in TXSD on 02/06/19 Page 55 of 80
2I312019 No. there is no evidence that thousands of noncitizens are illegally voting and swinging elections - Los Angeles Tlmes
Union. "There's not a horde of people trying to break into
this country so they can vote."

The rule on voting eligibility is simple: Except for a
handful of cities that permit noncitizens to vote in local
elections, everyone who casts a vote in America is
supposed to be a citizen, either by birth or by
naturalization And although the distinction is sometimes
lost in the loud debates over undocumented immigration,
even green-card holders, who are legal permanent
residents, also are ineligible to vote until they become
citizens.

In most places in the U.S., the question is handled solely
on the honor system. When people register to vote, they
check a box attesting that they are U.S. citizens Election
administrators verify identity by looking at driver's
license or Social Security numbers, for example, but
under federal guidelines, they may not ask for proof of
citizenship, such as a birth certificate or passport

Four states - Arizona, Kansas, Georgia and Alabama

- have passed their own citizenship verification rules,
but those requirements have been tangled up for years in
lawsuits by progressive and voting rights groups, who
argue that they present an unfair burden on minority
voters. Thus far, they have prevailed, although the battles
continue.

Georgia and Alabama haven't been enforcing their
requirements, but in the other two states, the tights over
proving citizenship have led to unusual results. Arizona
now recognizes a second class of voters -- 6,328 for this
election - who can vote for federal offices, like president,
but not for the governor or other state offices, because
they haven't provided proof of citizenship.

https:llwww.latimes.corrtlpo'|itics\'la-na-po|-noncitizen-voters-2Cl‘l-61 D25-shap-story.html did

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 56 of 80

213/2019 No there is no evidence that thousands of noncitizens are illegally voting and swinging elections - Los Angeles Times

This month, a federal appeals court forced Kansas to
accept the registrations of people who had signed up to
vote at motor vehicle offices, without providing proof of
citizenship. Emergency notices were mailed to these
voters, telling them in all capitals to "PLEASE
DISREGARD" prior warnings that they weren't eligible to
vote,

But nearly 9,000 others, because they signed up using
Kansas' own form, still are considered ineligible to vote in
this election by state officials unless they come up with
citizenship proof by election day, Nov. 8. County election
officials have scrambled to keep up.

"It is a mess, and that's the predicament that the judge
ultimately put the election system in," said Desiree
Taliaferro, spokeswoman for Kansas Secretary of State
Kris Kobach, who oversees elections. "It's crazy."

Another case on a similar issue is still pending in federal
court in Washingtoii, D.C.

Among the leaders of the conservative push for more
citizenship checks is lawyer J. Christian Adams. While
working at the civil rights section of the Department of
Justice, he filed a voter intimidation case against two
members of the New Black Panther Party in Philadelphia;
when the department refused to prosecute most charges,
the case became a favorite example among conservatives.

https l!www.|atimes.comlpo|iticslla-na-pol-nonoitizen-voters-ZO161025-snap~story.html ala

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 57 of 80

21312019 No, there is no evidence that thousands of noncitizens are illegally voting and swinging elections - Los Angeles `|“imes

Now president of the conservative Public Interest Legal
Foundation, Adams has pushed this year for measures to
find and purge noncitizens from the voting rolls.

As one step, he's sought to show that it’s too easy for
noncitizens to register to vote. Eight Virginia counties
provided records showing that more than 1,000 people
had been removed from the rolls since 2011 because they
were not citizens, the foundation said. In Philadelphia, a
city that has been a focus of Trump's warnings of
potential election fraud, 86 people Were removed from
the rolls after they turned out not to be citizens, and 40 of
them voted at least once.

"These are only the people who are caught," Adams said.
"It frightens me to think what the actual number is in
Virginia. That's the problem here - there's no
verification after the box gets checked."

The League of Women voters, progressive groups and
others counter by saying that the document rules would
unfairly keep out many legitimate voters to deter a few
noncitizens.

"Most people see this for what it is: xenophobia
masquerading as election integrity," said Ho of the

https:!Mww.latimes.comlpoliticslta-na-po|-noncitizen-vnters-ZO161025-snap-stcry.htrnl

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 58 of 80

213!2019 No. there is no evidence that thousands of noncitizens are illegally voting and swinging elections - Los Angeles Times

ACLU.

One elections administrator in Philadelphia also blamed
registration drives, where those hired to register voters
can, perhaps inadvertently, mislead people who don't
know the law.

Some prospective voters "are not proficient in the English
language, and they're told out on the street, 'Yeah, you
can register to vote, it’s no problem,'" said Tim Dowling,
deputy commissioner of elections. "If they check they're
18 and a U.S. citizen, we have to accept that. We err on
the side of enfranchising the voter."

Past claims that large numbers of ineligible noncitizens
are lurking on the voting rolls have flzzled. In 2012,
Florida's Republican governor, Rick Scott, pushed for a
purge of noncitizen voters, An initial list of 180,000
names was whittled to 2,600, then sent to county election
supervisors to check. But the smaller list also turned out
to be filled with errors, and in the end, only 85 people
were removed from the rolls.

Trump has cited one study by three Virginia academies
that estimated that more than 6% of noncitizens illegally
voted in 2008 _ enough to sway a close election, like the
Senate race in Minnesota that year in which Al Franken
was elected by a 312-vote margin.

The study arrived at the result by considering responses
from a survey of voters, some of whom said they were not
citizens. But the findings have been attacked by other
researchers, who say they found evidence that many
people gave wrong answers to the citizenship question

- and that therefore the correct number of noncitizens
who voted was probably zero.

ht'tps'ilwww.|atimes.comlpoliticsIIa-na-po|-noncitizen-voters-Z0161[iZS-snap-story.htm| TiB

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 59 of 80

21312019 No. there is no evidence that thousands of noncitizens are illegally voting and swinging elections - Los Angeles `l“imes

In any case, experts say, it’s unlikely that anyone could
find enough noncitizens on the voter rolls to challenge
the results in a typical presidential election. In 2012,
President Obama won Pennsylvania by 310,000 votes
and Virginia by 149,000. The closest margin was in
Florida, where Obama won by 74,000 votes.

Illegal voting is rarely prosecuted, but it can have severe
consequences Someone in the country illegally who is
caught voting would be declared ineligible to become a
citizen and could even be deported.

Lori Edwards, elections supervisor in Polk County, Fla.,
said she rarely encountered such cases in the 16 years
she‘s held the job.

"If you were here as an undocumented person, or even
someone who has a green card," she asked, "why would
you risk that status for what would be a minimal
benefit?"

j£Li€pMan_fa_rl_`t@_aI_l imes.eom

https:llvimw.latimes.comlpolitioslla-na-pol-noncitizen-voters-ZO161025-snap-story.htrn|

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 60 of 80

Exhibit 10

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 61 of 80
21612019 Republicans look for fraud, find little - HoustonChrcnicte.com

Republicans look for fraud, find little

ASSOCIATED PRESS
Sep. 24, 2012 Updated: Sep. 24, 2012 9:51 p.m.

 

lof3

This photo taken Sept. 21, 2012, shows Colorado Secretary ot`State Scott Gessler leaving
his office in Denver. Republican election officials who were swept into office on promises
to root out voting fraud say they're doing just that, But they're not finding much so far.
After some digging. state officials in key presidential battlegrouiid

l’hoto: l d Andi'icsl\i

DENVER - Republican election officials who promised to root out voter fraud so far are finding little evidence
ofa widespread prob|eni.

State officials in key presidential battleground states have found onlyl a tiny fraction of the illegal voters they
initially suspected existed

Democrats say the searches \\ aste tiiiie and, worse could disent`ranchise eligible voters,

Un|imited Digita| Access as little as $0.99

Read more articles like this by subscribing to the l-louston Chronic|e

hitps:h'www.houstonchronicle.comfnewslpolitics!articleIRepubticans-look-for-fraud-find-|ittte-3890687.php 113

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 62 of 80
216{2019 Republicans look for fraud, tind little - HoustonChronic|e.com

"l find it offensive that l'm being required to do more than any other citizen to prove that l can vote." said
Saniantha Meiring, 37. a Co|orado voter and South African immigrant who became a U.S. citizen in 2010.
Meiring ii as among 3,903 registered voters who recei\ ed letters from the Colorado Secretary of State's office
questioning their right to vote.

Republicans argue that voting fraud is no small affair, even if the cases are few.

The different viewpoints underscore a divide bett\een the parties: Are the small numbers of voting fraud

evidence that a problem exists? Or do they shots that the voter registration system \vorks?
Colorado
Last yeah Gcssler estimated that l 1.805 noncitizens were on the rol|s. But the number kept getting smaller

The number of noncitizens now stands at 141, based on checks using a federal immigration database Of`those

l4l. Gessler said 35 have voted in the past `l`he l4l are .004 percent ofthe state's nearly 3.5 million voters.
Florida

Florida's search began after the state's Division of Elections said that as many as 180,000 registered voters

weren't citizens

florida eventually narrowed its list of suspected noncitizens to 2,600 and found that 207 of them weren't

citizens

The state has more than 11.4 million registered voters, so the 207 amounts to .00| percent of the voter roll.
North Carolma

ln North Carolina. the nonpartisan state elections board last year sent letters to 637 suspected noncitizens after
checking driver's license data. Of those, 223 responded showing proof they ii ere citizens, and 79
acknowledged they weren't citizens and were removed from the rolls along with another 331 who didn’t

respond to repeated letters.

State oflicials found there were only 12 instances in which a noncitizen had voted. North Carolina has 6.4

million voters,

https:Ilwww.houstcnchronic|e.comlnewsipoiiticslarticlelRepublicans-look-for-fraud-tind-little-3890687.php 2i3

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 63 of 80

2161'2019 Republicans look for fraud, lind little - HoustonChronic|e.com

lo\\a
Last week, lowa's Division ofCriminal liivestigation filed election misconduct charges against three

noncitizens who voted in gubernatorial and city elections iii 2010 and 201 l. Among the three are Canadiaiis

who told investigators they thought they were only barred from voting in presidential electionsl

https:lew.houstonchronicle.cornlnewslpotiticsiarticlelRepublicans-look~for-fraud-tind-little-3890687.php

33

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 64 of 80

EXhibit ll

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 65 of 80

2!3.»'2019 County otheials removing some names from flagged voter ||sts - Houston Chroniicle

County officials removing some names from flagged voter

lists

By Brooke A. Lewis Updated 4:28 pm CST, Tuesday. January 29, 2019

 

Photo' Jon Shap|ey. Stafl Photographeri' Staff Photographer

lMAGE 1 OF 3

Chris Danie|, Harris County treasurer, speaks about voter registration
problems during a press conference in the parking lot of a UPS store,
Tuesday, Oct. 30, 2018, in Houston. State Sen. Bettencourt said 84

. lT'l-IJ fE'.'

State ofhcials on
Tuesday told voter
registrars in several
Texas counties that
some of the nearly
100,000 names on a list
of potentially ineligible
voters should not have
been included because
they are U.S. citizens

Cheryl Johnson,
Galveston county’s tax
assessor-collector, said
her county started
sending letters Monday
asking people on the list
to verify their citizenship.
But on Tuesday,

Johnson said, the Texas secretary of state's office notified her that some on on

the list had been verihed as citizens.

"We managed to retrieve the second batch of letters that we were going to mail
today," said Johnson. "The ones we sent yesterday, we're going to go back and

check those."

Johnson said 837 Galveston County voters were flagged by the state, and her office
sent letters to a little over 85 of them on Nlonday with plans to mail more on
subsequent days. The letters ask that the recipients provide a U.S. passport, birth
certificate or citizenship papers to her office within 30 days, she said. Those who fail

https:Ilwww.chron.comlneighborhood!galvestonlnewslartlclelGatveston-County-serids~out-letters-as-part-of-t3570592.php#pholo-16440294 1!3

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 66 of 80

21312019 County of|icials removing some names from flagged voter lists - Houston Chronic|e
to do so could be
dropped from voter ro||s.

Based on the source
code that was given to her by the secretary of state's office, she said her ofhce was
able to pull 37 letters they planned to mail out on Tuesday. They were still planning to
send out 50 letters to registered voters in the area.

"We're not going to infringe on anybody's right to be a registered voter," said Johnson
on Tuesday. "What we are trying to do is ensure the integrity of the voter roll for all
citizens of Texas and all the citizens and voters in my county."

ln Fort Bend County, John O|dham, elections administratth1 said roughly 8,035 voters
in his county were flagged by the Secretary of State's office. But in a call Tuesday
morning, O|dham said, his office was advised not to send letters to those on the list
"until you review a little more."

https:rlwww.chron.comlneighborhoodlgalvestonlnewslartic|eIGa|veston-County-sends-out-tetters-as-part-of-13570592.php#photo-16440294 213

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 67 of 80

2r:il2019 County omcia|s removing some names from flagged voter lists - Houston Chronii:|e
The secretary of state's office explained, O|dham said, that some voters went to the
Texas Department of Public Safety to submit voter registration applications after a
specified date "so they should not be on the list."

O|dham said his office had not sent letters to any voters yet and would thoroughly
review each flagged voter's record before doing so.

Voter registration officials in Harris, Travis, Col|in and Williamson Counties got similar
calls Tuesday from the secretary of state's office, the Texas Tribune reported.

The secretary of state's ofhce, in a statement1 said it was in touch with local counties
"to assist them in verifying eligibility of Texas voters. This is to ensure that any
registered voters who provided proof of citizenship at the time they registered to vote

will not be required to provide proof of citizenship as part of the counties'
examination."

|n Ga|veston, Johnson said it's not out of the ordinary to check voters' citizenship
status. Voter registrars get monthly lists ofjury summonses with information that

some residents can't serve on a jury because they're non-citizens or they moved out
of the county. she said.

"l do not believe any of this would've affected the outcome of an election in Galveston
County, but that would remain to be seen," said Johnson.

ln Harris County, officials said they would research more before sending out
letters inquiring about citizenship to those on their list.

"We are going to proceed very careful|y," said Doug|as Ray, a special assistant
county attorney in Harris County who specializes in election issues.

As the process unfo|ds, civil rights groups say the state could be violating federal law.
The League of United Latin American Citizens filed a lawsuit Tuesday against
Texas Secretary of State David Whitley and Attorney General Ken Paxton,

asking for the state to release their data that claims 95,000 registered voters are
not U.S. citizens.

https:llwww.chron.comlneighborhoodlgalvestonlnewslarticlelGalveston-County-sends-out-|etters-as-part-of-13570592.php#photo-16440294 373

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 68 of 80

EXhibit 12

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 69 of 80
2I612019 Gessler asks 4.000 prove eligibility or get off Co|orado voter rolls - The Denver Post

Gessler asks 4,000 prove
eligibility or get off Co|orado
voter rolls

By SARA BURNETT| The Denver Post
August 16. 2012 at 11 11 am

 

SlGN UP FOR NEWSLETTERS AND ALERTS

SUBMIT YOUR NEWS T|PS OR PHOTOS

https:llwww.denverpost.coml2012108/16Igess|er-asks-4000-prove-e|igibitity-or-get-ofl-colorado-voter-roltsi' 1 i:!i

21612019

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 70 of 80

Gessler asks 4.000 prove eligibility or get off Co|orado voter rolls - The Denver Post

Colorado trail runner attacked by mountain lion
choked cat to death with hands, arms and feet

Stolen vehicle chase tn tht|eton leaves two dead at
Santa Fe Drive and Mineral Avenue

Denver officers disciplined for handcuffing
journalist photographing arrest

King Soopers ends 24-hour stores in Co|orado

State of the Union: Colorado reactions to Donald
Trump’s speech

Editorial: Co|orado should join movement tying
electoral college to popular vote

Co|orado Secretary of State Scott Gessler has mailed
letters to about 4,000 registered voters his office suspects
may be noncitizens, asking them to either verify that they
have become citizens or to voluntarily remove themselves
from the state's voter rolls.

The lettersl sent Wednesday fo people who used a
noncitizen identification when they applied for a Co|orado
driver’s license and who also are registered to vote,
includes a “verification of voter eligibility" form for people
who have become citizens to fill out and return. The letters
also include instructions on how noncitizens may withdraw
their registration

“Our approach improves the integrity of our voter rolls,”

Gessler said in a statement Thursday. “Once we cut
through the political noisel voters will see a measured

https:llwww.denverpost.cornl2012108!1clgess|er-asks-4000-prove-el‘gibi|ity-or-get-off-colorado-voter-rollsr

Ziii

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 71 of 80

21612019 Gessler asks 4.000 prove eligibility or get off Co|orado voter rolls - The Denver Post

approach that enforces the law and ensures that legal
votes aren’t cancelled out by illegal voters.”

Critics of the Republican secretary of state's efforts say he
is intimidating voters - particularly minorities1 who tend to
be Democrais - from casting ballots. They also are
concerned that eligible voters may be improperly removed
from the voter rot|s.

“There needs to be a process in place that balances
protecting the rights of eligible voters,” said Elena Nunez,
director of the voting rights group Co|orado Common
Cause. “There's no indication from the secretary that kind
of process exists."

Gessler said his office will work with county clerks to
decide what to do with registered voters who do not
respond. He also said Co|orado's approach would be
“more tempered” than North Carolina and Florida, where
officials sent similar letters and canceled unresponsive
voters.

Gessler and Attorney General John Suthers t_h_r_eatgi_§d
earlier this year to sue the Department of Homeland
vefify the citizenship of people it suspected were
improperly registeredl

DHS e_ve_nt_i_i_a_l_ly_qgleed to do_t_he_cll§ck§. But the letters
sent Wednesday were done so without that additional level
of verificationr because Gessler’s oche and DHS have
been unable to come to an agreement about how the
arrangement would work.

Sara Burnetf: 303-954-1661, sburneft@denverpost.com or
fwi`lteic com/sara__bumeft

https:flwum.denverpost.comlzm2f0811Blgess|er~asks-4000-prove-eligibility-or-get-ot't-colorado-voler-rollsl

Case 3:19-cv-OOO41 Document lO-l Filed in TXSD on 02/06/19 Page 72 of 80

EXhibit 13

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 73 of 80

m l E X A S Asian l_\nien'can J'-,.

i®€ C':l\l rl»: ill .'. LQQEI DBlEnSE ille A "`
mmi-Min- l’l{O| [“\` | Eclucation Filntl comm CJ
i'-"l':ln cause

`|'qn.-

ClvllRlGHTS l D]4_ L!Lmuwwomvmas VB-\+LK
°""”‘“’°`"”"°"“ W

° W li D fe _
M.VE J§§>,§ s °:..:::,,.:,.,:” new
TEXAS

oReANumc
PROJECT

january 28, 2019

The Honorable David \Vhitley Via email: secretary@sos.texas.gov
Texas Secretary of State

P.O. Box 12887

Austin, TX 78711

Dear Secretary Whitley,

We write to express alarm regarding your recent publication of Election Advisory No. 2019-02, dated
January 25, 2019 (“the Advisory”), relating to the use of Department of Public Safety (“DPS”) data to
attempt to identify non-citizen registered voters. The methodology your office apparently employed
to identify such voters looks deeply flawed, and its origins and intent are highly suspect. As a result,
We demand that you immediately rescind the Advisory before counties take action on it.

First, the procedures you’ve outlined in the Advisory for conducting this investigation and mass purge
are woefully inadequate to ensure that only ineligible voters are removed from the rolls. As it currently
stands, counties taking action based on the advisory will likely be in violation of federal law. Indeed,
when Florida attempted similar measures, the state had to abandon them under threat of litigation.

The Advisory explains that you compiled this list of potential non~citizens by relying on documents
that Texans submitted to DPS “indicating the person is not a citizen of the United States at the time the
penton obtained a Driver limits or Per_rana/ Ide)zt§`/iratiwz Card” {emphasis added). Using such a data set to
review the rameth citizenship status of anyone is inherently flawed because it fails to account for
individuals who became naturalized citizens and registered to vote at aqypoz`n! qfter having obtained their
driver lireme orperiona/ idenig`/Fratz`ori card Given that Texas Driver licenses and ID Cards do not expire
for a full six years after they are issued, the odds are quite high that this list of purported non-citizens
includes tens of thousands of people who are now US citizens entitled to vote. Indeed, each year,
between 52,000-63,000 Texans become naturalized citizens (roughly the same number of potential

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 74 of 80

non-citizens you claim have voted in Texas elections over a 22-year period).l Given that newly
naturalized citizens have voter registration rates around 50%,3 it is reasonable to conclude that at least
25,000 newly naturalized Texans are lawfully registering to vote each year. Even if one assumes that
not all naturalized citizens previously obtained driver licenses, and not all registered naturalized citizens
registered immediately, it is easy to see how this would result in your office obtaining over 90,000
incorrectly identified matches,

A fundamentally identical purge effort in Florida illustrates the inherent danger with your
methodology There, Florida’s Secretary of State created a list of approximately 180,000 registered
voters that he claimed were non-citizens based on records from when they obtained driver licenses3
The Secretary then distributed the list to county election officials, suggesting that they “send[] a letter
to each person on the list directing the person to send back a form s\vearing, under penalty of perjury,
that the person was or was not a citizen, and, if a citizen, either requesting a hearing or attaching
documents showing citizenship.” The letter further “included a statement that if the person failed to
respond within 30 days, the person might be removed from the voter roll.” Similarly, you suggest that
Texas county election officials send a “Proof of Citizenship Letter” to those on the list you have
compiled of potential non-citizens, demanding that they supply proof of citizenship within 30 days or
be taken off the voter rolls.

The Florida results were a failure: out of an initial list of 180,000 flagged registrations, only 85
ultimately proved actionable.‘l That means that under a nearly identical program, less than
.0005% of flagged registrations turned out to be non-citizens, lt should be no surprise, then, that
a federal judge admonished the Florida election officials: “The Secretary's methodology made it likely
that the properly registered citizens who would be required to respond and provide documentation
would be primarily newly naturalized citizens, The program was likely to have a discriminatory impact
on these new citizens.... A state cannot properly impose burdensome demands in a discriminatory
manner.”5

Even after rescinding the Advisory, your office must not issue any future such advisories until you
have addressed serious questions about the methodology, origin, and timing of the Advisory. Some
relevant questions that the public deserves transparency on include:

 

1 Department of Homeland Security, Persons Naruralized By State Or Territory Of Residcnce: Fiscal Years
2007 To 2016, DHS.Gov (Nov. 14, 2017), littps'-"`
statistics 't:.trinitik;",".{‘.' l G_I`t:ii.M.

2 .S'ee, e.g., Center for the Study of Immigrant Integration, Rocé !/Je ii'\.'atum/iz¢r$ l ’ote: T/Je rings and l_.amtio)r qftbc
Rererrtbi Namm/z'{ed l bring Agr Citizen Popu/atian, USCDornsife (2012), https:,rr fdornsife.usc.edu/csii/rock-the-
naturalized-vote

3 United .i`tate.r i). Fla., 870 F. Supp. 2d 1346 (N.D. Fla. 2012).

4 .S`ee Steve Bosquet & Amy Sherman, Florida impeach Noii»ritz'{eii Voter ng¢ bfbrtr, Miami Hcrald (March 27,
2014), https://www.miamiherald.comf news/politics-government/article2087729.htrnl.

5 United Stale.r v. Fla., 870 F. Supp. 2d at 1347»48.

:'~.1. t'~.'--'.til'ls. air imittl"t';i_l"ff.l" '

 

 

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 75 of 80

0 Who made the decision that this avenue of investigation should be a top priority, and
ultimately approved this new process (your predecessor or another senior state official)? Was
this person aware of the dismal accuracy of a similar program instituted and then ultimately
abandoned by the State of Florida around 2012?

0 What are the bases for the claims in your press statement “that a total of approximately 95,000
individuals identified by DPS as non-U.S. citizens have a matching voter registration record in
Texas, approximately 58,000 of whom have voted in one or more Texas elections”? \\'/hat
number of votes were there and in which elections? If the underlying 95,000 number is largely
inaccurate, the 58,000 number is false and inflammatory

o ‘What steps does your office plan to take to ensure that any further investigation or mass purges
does not become a vehicle for any kind of profiling on the basis of race, ethnicity, or political
affiliation?

Please advise by the close of business on Wednesday, january 30, 2019, whether you intend to take
the steps we have outlined above, and any additional steps you intend to take on this matter.

\Y/e are also sending a copy of this letter to the voter registrars of all 254 Texas counties in order to
alert them of the flaws in your data and to ask each of them to refrain from taking action regarding
your advisory until you provide additional information regarding the methodology used. As you are
well aware, each registrar is independently responsible for maintaining their voter rolls in a non-
discriminatory way.

Sincerely,

Beth Stevens

Voting Rights Legal Director
Texas Civil Rights Project

(361) 437-9081

Beth exa ivilri hts ro`ect.or

Andre Segura

Legal Director

ACLU Foundation of Texas
(713) 942-8146 ext. 1013

icwimraf£»sl.u§s.att.' "'= ' '

Margaret Fung
Executive Director
Asian American Legal Defense and Education Fund (AALDEF)

Case 3:19-cv-00041 Document 10-1

Anthony Gutierrez
Executive Director
Comrrion Cause Texas

Stuart Naifeh
Senior Counsel
Demos

Christina Tzintzun Ramirez
Executive Director
_]olt Texas

Ezra Rosenberg,
Co-Director, Voting Rights Pro|`ect
Lawyers’ Cornmittee for Civil Rights Under Law

Grace Chimene
President
League of Women Voters of Texas

Carlos Duarte
Texas State Director
Mi Familia Vota

Drew Galloway

Executive Director
MOVE Texas

Leal'i Aden
Deputy Director of litigation
NAACP Legal Defense 8c Educational Fund

Michelle Tremillo
Executive Director
Texas Organizing Project

jose Garza
Execute Director
Workers Defense Action Fund

cc: Keith Ingram
Director of Elections

Adarn Bitter
General Counsel

Filed in TXSD on 02/06/19 Page 76 of 80

Via email: kingram@sos.texas.gov

Via email: .Ail'iiiggt-'Fils»:"ls. tcsas,i,g_ ;v.

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 77 of 80

EXhibit 14

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 78 of 80

m l E X AS itsian niiierican .J

"‘\j-'\;L‘J civi. lien rs Legal {`relenit' and /A '\
mix-mw- PRO||'I C l ilt|ucatioii lund comm (.,r*
i. i.n ¢ausa

T'I'di'- .

t ;C.-“.f:l.!-: §;é;_i:l.S-. U)L" tumor orwoi.isn voters "`/"DW TA

woo ti>i.icoiit u»owu M

MOVE igch s "'°:.':ii:,,°:::i" names
TEXAS

oncA¢tizmc
PROlECT

january 28, 2019

RE: INDEPENDENT DU'I'Y AND LIABILI'I'Y OF COUN'I'Y VOTER
REGISTRARS NOTWITHSTANDING ELECTION ADVISORY NO. 2019-02,
DATED ]ANUARY 25, 2019

Dear County Election Official,

We write on behalf of non~profit organizations in Texas dedicated to protecting the voting rights of
Texans, including the below listed organizations This letter concerns Election Advisory No. 2019-
02, dated january 25, 2019 (“the Advisory”), relating to the use of Department of Public Safety
(“DPS”) data to attempt to identify non-citizens who are registered to vote.

As you will see from the attached letter sent to the Secretary of State, we are demanding that the
Secretary of State rescind the advisory before any counties take action on it. Notwithstanding our
demand to Secretary of State, we write separately to you to remind you of your independent obligations
under Chapter 16 of the Texas Election Code regarding the investigation of whether a registered voter
is eligible for registration in your county.

Under the Texas Election Code, responsibility for investigating whether a registered voter is eligible
to vote is vested with the County Voter Registrar, not with the Secretary of State. Importantly, under
the Texas Election Code no action may be taken in relation to the voter’s registration unless the Voter
Registrar has reason to believe that the voter is no longer eligible for registration and the voter receives
notice and an opportunity to demonstrate their eligibility. The Advisory does not and cannot supplant
your independent responsibilities under the Code.

As set forth in more detail in the attached letter to the Secretary of State concerning the Advisory, the
Advisory is deeply flawed and does not provide a reliable or sufficient reason to believe that any voter
identified by the Secretary of State is ineligible to vote. Indeed, the Advisory makes plain that the

matching process undertaken by the Secretary of State has resulted in only “WE.AK matches” for
ineligibility

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 79 of 80

Further, any actions taken based on this list are likely to violate federal law. As a reminder, under the
National Voter Registration Act, a Voter Registrar is not alleviated of their duties to perform list
maintenance in a non-discriminatory fashion and in compliance with the Voting Rights Act simply
because they rely on lists provided by another party. 52 USC 20507(b)(1). Additionally, under the
NVR_A, you have a responsibility to ensure that eligible voters remain on the rolls and are not removed
erroneously We urge you to not take any action on this matter unless and until the Secretary of State
has provided greater transparency on its procedures and ensured there are adequate safeguards for not
identifying lawfully registered naturalized citizens.

PUBLIC INFORMATION ACT REQUEST:

Additionally pursuant to the Texas Public Information Act, Chapter 552 of the Texas Government
Code, please consider this letter a request for all records relating to the Advisory, including but not
limited to the list of all individuals identified by the Secretary of State or Department of Public Safety
as potential non-citizens, the Voter Unique ldentifier for each of those individuals, and all
communications and correspondence with the Secretary of State concerning the Advisory.

Should you have any questions regarding the Advisory or your responsibilities as outline here, please
contact Tommy Buser-Clancy at tii;iscr-rigiig§"itia clutx.ory. or Beth Stevens at
bethifri_}texasri\'ilriglitspt'ii§ccisign

Sincerely,

Thomas Buser-Clancy

Staff Attorney

ACLU Foundation of Texas
(713) 942-8146 ext. 1023
tbuser-clancy@aclurx.org

Beth Stevens

Voting Rights Legal Director
Texas Civil Rights Project
(361) 437.9081

beth/ratesgsgii'i`lri;_rhtsgro`;ei.orir

Margaret Fung
Executive Director
Asian American Legal Defense and Education Fund (AALDEF)

Anthony Gutierrez
Executive Director
Common Cause Texas

Stuart Naifeh
Senior Counsel
Demos

Case 3:19-cv-00041 Document 10-1 Filed in TXSD on 02/06/19 Page 80 of 80

Christina Tzintzun Ramirez
Executive Director
_]olt Texas

Ezra Rosenberg
Co-Director, Voting Rights Project
Lawyers’ Committee for Civil Rights Under Law

Grace Chimene
President
League of Women Voters of Texas

Carlos Duarte
Texas State Director
Mi Familia Vota

Drew Galloway
Executive Director
MOVE Texas

Leah Aden
Deputy Director of Litigation
NAACP Legal Defense & E`,ducational Fund

Michelle Tremillo
Executive Director
Texas Organizing Project

Jose Garza
Execute Director
Workers Defense Action Fund

